EXECUTION VERSION

EXHIBIT 10.2
AMENDMENT NO. 1
This AMENDMENT NO. 1 (this “Amendment”), dated as of March 10, 2016, is entered
into by and among South Jersey Industries, Inc. (“Applicant”), the Banks party
hereto (the “Banks”) and JPMorgan Chase Bank, N.A., as a Bank, as Issuing Bank
(in such capacity, the “Issuing Bank”), and as Administrative Agent (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, Applicant, the Banks, the Issuing Bank and the Administrative Agent
have entered into that certain Reimbursement Agreement dated as of March 15,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Reimbursement Agreement”); and
WHEREAS, Applicant has requested that Letter of Credit No. CPCS-360071 be
extended to March 15, 2018, and the Issuing Bank has agreed to such extension;
and
WHEREAS, the parties hereto desire to amend the Reimbursement Agreement as set
forth below;
NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:
Section 1.1.    Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Reimbursement
Agreement.
Section 1.2.    Amendments to the Reimbursement Agreement. Effective as of the
Effective Date (as defined below), the parties hereto agree that the
Reimbursement Agreement is hereby amended as set forth in the marked terms on
Annex I attached hereto (the “Amended Reimbursement Agreement”). In Annex I
hereto, deletions of text in the Amended Reimbursement Agreement are indicated
by struck-through text, and insertions of text are indicated by bold,
double-underlined text. Annex II attached hereto sets forth a clean copy of the
Amended Reimbursement Agreement, after giving effect to such amendments. As so
amended, the Reimbursement Agreement shall continue in full force and effect.
Section 1.3.    Amendments to Letter of Credit. Each of the parties hereto
hereby acknowledges and agrees that, and directs the Issuing Bank to amend the
Letter of Credit to provide that, the Stated Expiration Date is extended to
March 15, 2018. Upon the terms, subject to the conditions and relying upon the
representations and warranties set forth in this Amendment or incorporated
herein by reference, the Issuing Bank agrees to deliver to the Trustee an
amendment to the Letter of Credit in the form of Annex K thereto designating
March 15, 2018 as the date to which the Stated Expiration Date is extended.




--------------------------------------------------------------------------------

Execution Version



Section 1.4.    Representations and Warranties. Applicant represents and
warrants to the Administrative Agent and each Lender that:
The representations and warranties of Applicant set forth in Article IV of the
Reimbursement Agreement are true and correct in all material respects (except
for such representations and warranties which are already subject to a
materiality or Material Adverse Change qualifier, which representations and
warranties shall be true and correct in all respects) on and as of the date
hereof and no event has occurred and is continuing or will result from the
execution, delivery or performance of this Amendment and the Reimbursement
Agreement as amended hereby, which constitutes an Event of Default or a
Potential Default.
The execution and delivery by Applicant of this Amendment have been duly
authorized by proper corporate proceedings of Applicant and this Amendment and
the Reimbursement Agreement constitute the legal, valid and binding obligation
of Applicant enforceable against Applicant in accordance with their respective
terms, subject to the effect of bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws of general application
affecting rights and remedies of creditors generally.
Section 1.5.    Conditions Precedent. This Amendment shall become effective as
of March 10, 2016 (the “Effective Date”), upon the receipt by the Administrative
Agent of (a) the opinion of Cozen O’Connor, outside counsel to Applicant, (b) a
certificate of the secretary of Applicant certifying (i) the current certificate
of incorporation and bylaws of Applicant, (ii) resolutions of Applicant’s Board
of Directors authorizing the execution and delivery of this Amendment and
performance of this Amendment and the Reimbursement Agreement, as modified by
this Amendment, (iii) the incumbency and specimen signature of each of its
officers authorized to sign this Amendment and (iv) a good standing certificate
of the Applicant issued by the Treasurer of the State of New Jersey as of a
recent date and (c) duly executed copies of this Amendment from each of
Applicant, the Banks, the Issuing Bank and the Administrative Agent.
Section 1.6.    Continuing Effectiveness, Etc.
Upon the effectiveness of this Amendment, each reference in the Reimbursement
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Reimbursement
Agreement as modified hereby and each reference to the Reimbursement Agreement
in any other document, instrument or agreement executed and/or delivered in
connection the Reimbursement Agreement shall mean and be a reference to the
Reimbursement Agreement as modified hereby.
Except as specifically modified hereby, the Reimbursement Agreement and the
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.
Section 1.7.    CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

2



--------------------------------------------------------------------------------

Execution Version



Section 1.8.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
Section 1.9.    Successors and Assigns. This Amendment shall be binding upon
Applicant, the Issuing Bank, the Banks and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of Applicant,
the Issuing Bank, the Banks and the Administrative Agent and their respective
successors and assigns.
Section 1.10.    Integration. This Amendment contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
Section 1.11.    Headings. Section headings in this Amendment are included
herein for convenience or reference only and shall not constitute a part of this
Amendment for any other purpose.
[signature pages follow]

3



--------------------------------------------------------------------------------

Execution Version



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.


SOUTH JERSEY INDUSTRIES, INC.
By:
/s/ Stephen H. Clark
 
Name: Stephen H. Clark
Title: Senior Vice President and Chief Financial Officer
 












Signature Page to
Amendment No. 1
South Jersey Industries 2012 Reimbursement Agreement (Bond Series 2001B)



--------------------------------------------------------------------------------

Execution Version





JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Issuing Bank and as a
Bank
 
 
By:
/s/ Justin Martin
 
Name: Justin Martin
Title: Authorized Officer
 
 
 

            











Signature Page to
Amendment No. 1
South Jersey Industries 2012 Reimbursement Agreement (Bond Series 2001B)



--------------------------------------------------------------------------------




Annex II
Amended Reimbursement Agreement


















































--------------------------------------------------------------------------------

Execution Version



REIMBURSEMENT AGREEMENT
AMONG
THE BANKS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT
and
SOUTH JERSEY INDUSTRIES, INC.
Dated as of March 15, 2012
and amended as of March 10, 2016



2



--------------------------------------------------------------------------------

Execution Version



Table of Contents
Page
Article I
Definitions
Section 1.1.
Definitions    1

Section 1.2.
Other Defined Terms    22

Section 1.3.
Accounting Terms    23

Article II
Letter of Credit
Section 2.1.
Issuance of Letter of Credit    23

Section 2.2.
Letter of Credit Drawings; Participations    23

Section 2.3.
Reimbursement of Certain Liquidity Drawings Under the Letter of Credit;
Liquidity Advances; Prepayment.    24

Section 2.4.
Reimbursement of LC Disbursements Other Than Liquidity Drawings Creating
Liquidity Advances Under the Letter of Credit    26

Section 2.5.
Reimbursement by the Banks; Sharing of Set-off; Payments by Banks and
Administrative Agent    27

Section 2.6.
Fees    28

Section 2.7.
Payments; Etc    29

Section 2.8.
Computation of Interest and Fees    29

Section 2.9.
Payment Due on Non-Business Day to Be Made on Next Business Day    29

Section 2.10.
Rates Applicable After an Event of Default; Late Payments    29

Section 2.11.
Source of Funds    30

Section 2.12.
Extension of Stated Expiration Date    30

Section 2.13.
Amendments upon Extension    30


-1-



--------------------------------------------------------------------------------

Execution Version



Section 2.14.
[Reserved]    30

Section 2.15.
Alternate Rate of Interest    30

Section 2.16.
Defaulting Banks    31

Section 2.17.
Mitigation; Replacement of Bank    32

Article III
Conditions Precedent
Section 3.1.
Conditions Precedent to Issuance of Letter of Credit    33

Section 3.2.
Conditions Precedent to Liquidity Advances    35

Article IV
Representations and Warranties
Section 4.1.
Representations and Warranties    36

Article V
Covenants
Section 5.1.
Affirmative Covenants    40

Section 5.2.
Negative Covenants    42

Section 5.3.
Reporting Requirements    44

Section 5.4.
Financial Covenant    46

Article VI
Defaults
Section 6.1.
Events of Default    47

Section 6.2.
Remedies    49

Section 6.3.
Remedies Cumulative    49

Article VII
The Administrative Agent

-2-



--------------------------------------------------------------------------------

Execution Version



Section 7.1.
The Agency    49

Section 7.2.
The Administrative Agent Individually    49

Section 7.3.
Limitation of Liability    50

Section 7.4.
Reliance    50

Section 7.5.
Delegation of Duties    50

Section 7.6.
Successor Administrative Agent    51

Section 7.7.
Non-Reliance on Administrative Agent    51

Section 7.8.
Enforcement    51

Article VIII
Miscellaneous
Section 8.1.
No Deductions; Increased Costs; Break Funding Payments    51

Section 8.2.
Right of Setoff; Other Collateral    53

Section 8.3.
Indemnity; Expenses    54

Section 8.4.
Obligations Absolute    55

Section 8.5.
Liability of the Issuing Bank    56

Section 8.6.
Participants    58

Section 8.7.
Assignment and Assumption    59

Section 8.8.
Survival of this Agreement    61

Section 8.9.
Modification of this Agreement    61

Section 8.10.
Waiver of Rights by the Banks    62

Section 8.11.
Severability.    62

Section 8.12.
Governing Law.    62

Section 8.13.
Notices.    62


-3-



--------------------------------------------------------------------------------

Execution Version



Section 8.14.
Successors and Assigns.    65

Section 8.15.
Taxes and Expenses.    65

Section 8.16.
Headings    69

Section 8.17.
[Reserved]    69

Section 8.18.
Entire Agreement    69

Section 8.19.
Government Regulations    69

Section 8.20.
Submission to Jurisdiction; Waiver of Jury Trial    69

Section 8.21.
Confidentiality    69

Section 8.22.
No Advisory or Fiduciary Responsibility    71

Section 8.23.
Execution in Counterparts    71

Section 8.24.
Interest Rate Limitation    72

Section 8.25.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    72



Schedules


I            Ownership
II            Bank Notice Addresses


Exhibits


A            Form of Letter of Credit
B            Form of Compliance Certificate
C-1 through C-4    Forms of U.S. Tax Certificates
D            Form of Pledge Agreement

-4-



--------------------------------------------------------------------------------

Execution Version



REIMBURSEMENT AGREEMENT
REIMBURSEMENT AGREEMENT, dated as of March 15, 2012 (this “Agreement”), is among
SOUTH JERSEY INDUSTRIES, INC., a New Jersey corporation (the “Applicant”), the
Banks party hereto, and JPMORGAN CHASE BANK, N.A., a national banking
association, as the Issuing Bank and as Administrative Agent.
WITNESSETH:
Whereas, the New Jersey Economic Development Authority (the “Issuer”) has
previously issued its Thermal Energy Facilities Federally Taxable Revenue Bonds
(Marina Energy LLC – 2001 Project) Series B, in the maximum principal amount of
$25,000,000 (the “Bonds”), pursuant to the Indenture; and
Whereas, the proceeds from the sale of the Bonds were loaned to Marina Energy
LLC, a New Jersey limited liability company (“Marina”), a Subsidiary of the
Applicant, pursuant to a Loan Agreement, dated as of September 1, 2001 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), between the Issuer and Marina, pursuant to which Marina is
obligated to repay such loan in installments sufficient to pay the debt service
when due on the Bonds; and
Whereas, as the parent company of Marina, the Applicant derives a substantial
benefit from the loan made to Marina under the Loan Agreement; and
Whereas, as additional security for the Bonds, the Applicant has requested the
Issuing Bank to issue for the account of the Applicant in favor of the Trustee
its irrevocable transferable direct pay letter of credit in the form of Exhibit
A attached hereto (as amended from time to time, the “Letter of Credit”) in an
Original Stated Amount of $25,462,329.00; and
Whereas, the Issuing Bank has been requested by the Applicant to provide the
Letter of Credit to substitute and replace the current liquidity facility
supporting the Bonds provided to the Applicant by Wachovia Bank, National
Association and the Issuing Bank has agreed to issue the Letter of Credit and to
provide such liquidity facility in the manner and subject to the terms and
conditions set forth herein;
Accordingly, the Applicant, the Administrative Agent, the Issuing Bank and the
Banks hereby agree as follows:
Article II    
Definitions
Section 2.1.    Definitions. As used in this Agreement:
“2001A Bonds” means the Thermal Energy Facilities Revenue Bonds (Marina Energy
LLC - 2001 Project) Series A, in the aggregate principal amount of $20,000,000,
issued pursuant to the Indenture, as such Indenture has been amended or
supplemented from time to time.

1



--------------------------------------------------------------------------------

Execution Version



“2001A Reimbursement Agreement” means the Reimbursement Agreement dated as of
the Closing Date among the Applicant, the Banks party thereto, and JPMorgan
Chase Bank, N.A., as the issuing bank and as administrative agent related to the
2001A Bonds, as such agreement may be amended from time to time.
“2006A Bonds” means the Thermal Energy Facilities Federally Taxable Revenue
Bonds (Marina Energy LLC Project) Series 2006A, in the aggregate principal
amount of $16,400,000, issued pursuant to a Trust Indenture dated as of March 1,
2006, as such Trust Indenture has been amended or supplemented from time to
time.
“2006A Reimbursement Agreement” means the Reimbursement Agreement dated as of
the Closing Date among the Applicant, the Banks party thereto, and JPMorgan
Chase Bank, N.A., as the issuing bank and as administrative agent related to the
2006A Bonds, as such agreement may be amended from time to time.
“ABR Advance” means a Liquidity Advance that bears interest at a rate determined
by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means an interest rate per annum equal to the product of
(x) the LIBO Rate and (y) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Banks hereunder, together with its branches and Affiliates, and any
successor administrative agent appointed (subject to the acceptance of such
appointment) pursuant to Section 7.6 of this Agreement.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affected Bank” is defined in Section 2.17(b) hereof.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Agent’s Counsel” shall have the meaning assigned to such term in Section 3.1.
“Agent Party” has the meaning assigned to such term in Section 8.13(g).
“Agreement” means this Reimbursement Agreement.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied, with respect to the Applicant, in a
manner consistent with that used in preparing the Applicant’s financial
statements referred to in Section 4.1(f).

2



--------------------------------------------------------------------------------

Execution Version



“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided, that for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the LIBO Rate at approximately
11:00 a.m., London time, on such day. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, as applicable.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Applicant or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Law” means (a) all applicable common law and principles of equity
and (b) all applicable provisions of all (i) constitutions, statutes, treaties,
rules, regulations, orders, decisions, judgments and decrees of Governmental
Authorities and (ii) Governmental Approvals.
“Applicable Margin” means, the rate per annum as set forth in the “Pricing Grid”
below, determined by reference to the Debt Ratings.


Pricing Grid
Tier
 
Debt Ratings 


Applicable Margin
for ABR Advance
Applicable Margin for Eurodollar Advance
I
At least A/A2
0.000%
0.90%
II
Less than A/A2;
At least A-/A3
0.100%
1.10%
III
Less than A-/A3; At least BBB+/Baa1
0.300%
1.30%
IV
Less than BBB+/Baa1;
At least BBB/Baa2
0.500%
1.50%
V
Less than BBB/Baa2
0.700%
1.70%




“Applicable Percentage” means, at any time, with respect to any Bank, a
percentage equal to a fraction the numerator of which is such Bank’s Commitment
and the denominator of which is the face amount of the Letter of Credit at such
time.
“Applicant” means South Jersey Industries, Inc., a New Jersey corporation, and
its successors and assigns.

3



--------------------------------------------------------------------------------

Execution Version



“Approved Fund” is defined in Section 8.7(b) hereof.
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section 8.7), and accepted by the Administrative Agent, in a form approved by
the Administrative Agent.
“Authorized Officer” means, with respect to the Applicant and the performance of
any act, any of the president, any senior vice president, any vice president,
the chief financial officer, the treasurer, and any assistant treasurer, in each
case, of the Applicant, and any other person designated to act on behalf of the
Applicant in an instrument executed by any such specifically enumerated Person,
in each case, acting singly.
“Available Amount” shall have the meaning set forth in the Letter of Credit.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Banks” means the financial institutions listed on the signature pages hereof,
in each case together with their respective successors and assigns. Unless the
context otherwise requires, the term “Banks” includes the Issuing Bank.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).
“Bond Documents” means the Bonds, the Indenture, the Loan Agreement, the
Remarketing Agreement, the Official Statement and all amendments and supplements
thereto.

4



--------------------------------------------------------------------------------

Execution Version



“Bond Fiduciary” means each of the Trustee, the Remarketing Agent, the Tender
Agent, the Paying Agent, and Bond Registrar.
“Bonds” is defined in the recitals hereto.
“Business Day” means a day of the year, other than (i) a Saturday, Sunday or
legal holiday, or a day on which banking institutions in Chicago, Illinois and
in any of the cities in which the Principal Offices of the Issuing Bank, the
Securities Depository, or any Bond Fiduciary are located are required or
authorized by law or executive order to remain closed or (ii) a day on which the
New York Stock Exchange is closed; provided that, when used in connection with a
Eurodollar Advance bearing interest at the LIBO Rate, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollars
in the London interbank market.
“Cap Interest Rate” shall have the meaning set forth in the Letter of Credit.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of any Person, means the obligations of such
Person under Capitalized Leases that would be shown as a liability on the
balance sheet of such Person in accordance with Agreement Accounting Principles.
“Change in Control” means the occurrence of any of the following: (i) any
entity, person (within the meaning of Section 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), which theretofore was
beneficial owner (as defined in Rule 13d‑3 under the Exchange Act) of less than
20% of the Applicant’s then outstanding common stock either (x) acquires shares
of common stock of the Applicant in a transaction or series of transactions that
results in such entity, person or group directly or indirectly owning
beneficially 20% or more of the outstanding common stock of the Applicant, or
(y) acquires, by proxy or otherwise, the right to vote for the election of
directors, for any merger, combination or consolidation of the Applicant or any
of its direct or indirect Subsidiaries, or, for any other matter or question,
more than 20% of the then outstanding voting securities of the Applicant; (ii)
20% or more of the directors of the board of directors of the Applicant fail to
consist of Persons who were not (1) directors of the Applicant on the date of
this Agreement or (2) nominated or appointed by the board of directors of the
Applicant; or (iii) the Applicant shall fail to own, directly or indirectly,
100% of the issued and outstanding capital stock of Marina.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule,

5



--------------------------------------------------------------------------------

Execution Version



regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline, requirement or directive (whether or not having
the force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 8.24.
“Closing Date” means the Business Day agreed to by the Bank and the Applicant on
which the Letter of Credit is issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to the Code and sections of the Code include relevant applicable
regulations thereunder and any successor provisions to those sections or
regulations.
“Commitment” means, with respect to each Bank, the commitment of such Bank to
acquire participations in the Letter of Credit, expressed as an amount set forth
on such Bank’s signature page hereto or in an Assignment and Assumption, as such
commitment may be reduced or increased from time to time in accordance with the
terms hereof. The initial aggregate amount of the Banks’ Commitment equals the
Original Stated Amount.
“Communications” has the meaning assigned to such term in Section 8.13(g).
“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with Agreement Accounting Principles, after elimination of
intercompany items.
“Consolidated Total Capitalization” means the sum of (i) Indebtedness of the
Applicant and its Consolidated Subsidiaries, plus (ii) the sum of the Capital
Stock (excluding treasury stock and capital stock subscribed for and unissued)
and surplus (including earned surplus, capital surplus, translation adjustment
and the balance of the current profit and loss account not transferred to
surplus) accounts of the Applicant and its Consolidated Subsidiaries appearing
on a consolidated balance sheet of the Applicant and its Consolidated
Subsidiaries, in each case prepared as of the date of determination in
accordance with Agreement Accounting Principles consistent with those applied in
the preparation of the financial statements referred to in Section 4.1(f), after
eliminating all intercompany transactions and all amounts properly attributable
to minority interests, if any, in the stock and surplus of Subsidiaries
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which,

6



--------------------------------------------------------------------------------

Execution Version



together with the Applicant or any of its Subsidiaries, are treated as a single
employer under Section 414 of the Code.
“Costs” is defined in Section 8.3(a) hereof.
“Debt Rating” means the ratings determined by a Rating Agency and shall be based
upon the availability of such ratings as follows:
(a)The senior unsecured non-credit enhanced debt ratings of the Applicant by
each Rating Agency, subject to subsection (A) below.
(b)If one, but not both, of the Rating Agencies has a senior unsecured
non-credit enhanced debt rating of the Applicant, then the senior unsecured
non-credit enhanced debt rating of the Applicant by either Moody’s or S&P, as
applicable.
(c)If neither Rating Agency has a senior unsecured non-credit enhanced debt
rating of the Applicant, then both the issuer rating assigned to the Applicant
by Moody’s and the issuer credit rating assigned to the Applicant by S&P,
subject to subsection (A) below.
(d)If none of (a), (b), or (c) above are available, then either the issuer
rating assigned to the Applicant by Moody’s or the issuer credit rating assigned
to the Applicant by S&P, as applicable.
(e)If none of the above are available, then the Debt Rating (as defined in the
SJG Credit Agreement) of South Jersey Gas, subject to subsection (B) below.
For purposes of the foregoing: (A) if the Debt Ratings of the Applicant
established or deemed to have been established by the two Rating Agencies shall
fall within different “Tiers” on the chart set forth above, then (i) in any case
where the ratings differential is one tier, the higher rating will apply and
(ii) in any case where the ratings differential is two tiers or more, the tier
one below the higher of the two will apply; and (B) if the Debt Rating is based
upon the Debt Rating (as defined in the SJG Credit Agreement) of South Jersey
Gas pursuant to (e) above, the applicable Tier shall be one Tier below such Debt
Rating.


Notwithstanding anything herein to the contrary, if the rating system of either
Rating Agency shall change, or if either Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Applicant, the Administrative
Agent and the Banks shall negotiate in good faith to amend the definition of
Debt Ratings to reflect such changed rating system or the unavailability of
ratings from either or both Rating Agencies, and, pending the effectiveness of
any such amendment, the applicable tier shall be determined by reference to the
Debt Ratings of the Applicant most recently in effect prior to such change or
cessation.
“Defaulting Bank” means any Bank that (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund its participation in
any LC Disbursement or (ii) pay over to the Administrative Agent any other
amount required to be paid by it hereunder, unless, in the case of clause (i),
such Bank notifies the Administrative Agent in writing that such failure is the

7



--------------------------------------------------------------------------------

Execution Version



result of such Bank’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Applicant and the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Bank’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a LC Disbursement under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three (3) Business Days after request by the Administrative Agent, acting
in good faith, to provide a certification in writing from an authorized officer
of such Bank that it will comply with its obligations to fund its participation
in outstanding or prospective LC Disbursements under this Agreement, provided
that such Bank shall cease to be a Defaulting Bank pursuant to this clause (c)
upon the Administrative Agent’s receipt of such certification in form and
substance satisfactory to it and the Banks, or (d) has become the subject of (A)
a Bankruptcy Event or (B) a Bail-In Action.
“Defaulting Bank Collateral Account” is defined in Section 2.16(c) hereof.
“Drawing Document” is defined in Section 8.4 hereof.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a Subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union, plus
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including email, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Affiliates and the respective
directors, officers, employees, agents, advisors and representatives of the
Administrative Agent and the Issuing Bank and the Administrative Agent’s and the
Issuing Bank’s Affiliates, providing for access to data protected by passcodes
or other security system.
“Environmental Law” means any and all Federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits,

8



--------------------------------------------------------------------------------

Execution Version



concessions, grants, franchises, licenses, agreements and other governmental
restrictions relating to (a) the protection of the environment, (b) the effect
of the environment on human health, (c) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water, land or air (including indoor air), (d) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof or (e) occupational health and safety.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any Person which for purposes of Title IV of ERISA is a
member of the Applicant’s controlled group, or under common control with the
Applicant, within the meaning of Section 414 of the Code, and the regulations
promulgated and rulings issued thereunder.
“ERISA Event” means (i) the occurrence of a Reportable Event with respect to any
Plan; (ii) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 404l(e) of
ERISA); (iii) the cessation of operations at a facility in the circumstances
described in Section 4062(e) of ERISA; (iv) the withdrawal by the Applicant or
an ERISA Affiliate from a Multiemployer Plan during a plan year for which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA; (v) the
failure by the Applicant or any ERISA Affiliate to make a payment to a Plan
required under Section 302 of ERISA, which results in a lien pursuant to Section
303(k) of ERISA; or (vi) the institution by the PBGC of proceedings to terminate
a Plan, pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition which might reasonably constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, a Plan by
the PBGC.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Advance” means a Liquidity Advance that bears interest at a rate
determined by reference to the Adjusted LIBO Rate (other than pursuant to clause
(c) of the definition of Alternate Base Rate).
“Event of Default” is defined in Section 6.1 hereof.
“Exchange Act” is defined in the definition of “Change in Control” herein.
“Excluded Taxes” means, with respect to any payment made by the Applicant under
this Agreement or any Related Document, any of the following Taxes imposed on or
with respect to a Recipient:
(a)    income or franchise Taxes imposed on (or measured by) net income by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Bank, in which its applicable lending office is located;

9



--------------------------------------------------------------------------------

Execution Version



(b)    any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Applicant is
located;
(c)    in the case of a Non-U.S. Bank (other than an assignee pursuant to a
request by the Applicant under Section 2.17(b)), any U.S. Federal withholding
Taxes resulting from any law in effect on the date such Non-U.S. Bank becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Non-U.S. Bank’s failure to comply with Section 8.15(f), except to the
extent that such Non-U.S. Bank (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Applicant with respect to such withholding Taxes
pursuant to Section 8.15(a); and
(d)    any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Facility” means that certain Four-Year Revolving Credit
Agreement, dated as of April 29, 2011, among the Applicant, the lenders referred
to therein and Wells Fargo Bank, National Association, as administrative agent,
as amended by that certain First Amendment to Credit Agreement dated as of
February 11, 2013, and that certain Second Amendment to Credit Agreement dated
as of September 27, 2013.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s Federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the Federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“First Amendment Effective Date” means March 10, 2016.
“Governmental Approval” means any authorization, consent, approval, license (or
the like), exemption (or the like) of, registration or filing (or the like)
with, or report or notice (or the like) to, any Governmental Authority.
“Governmental Authority” means the government of the United States of America,
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government and any corporation or other entity owned or controlled (through
stock or capital ownership or otherwise) by any of the foregoing (including any
supra-national bodies such as the European Union or the European Central Bank).

10



--------------------------------------------------------------------------------

Execution Version



“Hazardous Materials” means any chemical or petroleum products, any flammable
materials, explosives, radioactive materials, hazardous materials, hazardous
wastes, hazardous or toxic substances, or related or similar materials, asbestos
or any material containing asbestos, lead or lead-based paint, any excessive
moisture, mildew, mold or other fungi in quantities or condition that could
reasonably be expected to pose a risk to human health, or any other substance or
material as so defined in, regulated by or for which standards of care are
imposed by any Environmental Law including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), and the
Resource Conservation and Recovery Act, as amended (42 U.S.C. Sections 6901, et
seq.), and the regulations adopted and publications promulgated pursuant
thereto.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with Agreement Accounting Principles should be classified on a
balance sheet of such Person as liabilities of such Person, and in any event
shall include, without duplication, all (i) indebtedness for borrowed money,
(ii) obligations evidenced by bonds, debentures, notes or other similar
instruments, (iii) obligations to pay the deferred purchase price of property or
services, (iv) obligations as lessee under leases which shall have been or
should be, in accordance with Agreement Accounting Principles, recorded as
Capitalized Leases, (v) obligations as lessee under operating leases which have
been recorded as off-balance sheet liabilities, (vi) obligations under Hedging
Obligations, (vii) reimbursement obligations (contingent or otherwise) in
respect of outstanding letters of credit, (viii) indebtedness of the type
referred to in clauses (i) through (vi) above secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any lien or encumbrance on, or security interest in, property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness, and (ix) obligations under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (vii) above. For the avoidance of doubt and notwithstanding anything to
the contrary set forth above, Permitted Commodity Hedges and Capital Stock,
including Capital Stock having a preferred interest, shall not constitute
Indebtedness for purposes of this Agreement.
“Indemnified Person” is defined in Section 8.3(a) hereof.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Applicant under this Agreement and any
Related Document and (b) to the extent not otherwise described in clause (a),
Other Taxes.

11



--------------------------------------------------------------------------------

Execution Version



“Indenture” means the Trust Indenture, dated as of September 1, 2001, between
the Issuer and the Trustee, relating to the Bonds.
“Ineligible Institution” has the meaning assigned to such term in Section
8.7(b).
“Instruction” is defined in Section 8.3(a) hereof.
“Interest Election Request” means a request by the Applicant to convert an ABR
Advance into a Eurodollar Advance or continue a Eurodollar Advance in accordance
with Section 2.3(d).
“Interest Payment Date” means (a) with respect to any ABR Advance, the last
Business Day of each calendar quarter and the Termination Date and (b) with
respect to any Eurodollar Advance, the last day of the Interest Period
applicable to such Eurodollar Advance and, in the case of a Eurodollar Advance
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period, and the Termination Date.
“Interest Period” means with respect to any Eurodollar Advance, the period
commencing on the date of such Eurodollar Advance and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Applicant may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (c) no more than three (3) Interest Periods
may be in effect at any time. For purposes hereof, the date of a Eurodollar
Advance shall be the effective date of the most recent conversion or
continuation of such Eurodollar Advance.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“ISP” or ‘ISP98” means International Standby Practices 1998 (International
Chamber of Commerce Publication No. 590).
“Issuer” is defined in the recitals hereto.
“Issuing Bank” means JPMorgan, in its capacity as the issuer of the Letter of
Credit, and its successors and assigns in such capacity.

12



--------------------------------------------------------------------------------

Execution Version



“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors and assigns.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to the
Letter of Credit.
“Letter of Credit” is defined in the recitals hereto.
“LIBO Rate” means, with respect to any Eurodollar Advance bearing interest at
the LIBO Rate for any applicable Interest Period, the London interbank offered
rate administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for Dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further that if a LIBOR Screen Rate shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.15.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including the interest of a vendor or lessor under any
conditional sale, Capitalized Lease, or other title retention agreement, but
excluding the interest of a lessor under any operating lease).
“Liquidity Advance” is defined in Section 2.3(a) hereof.
“Liquidity Drawing” means an LC Disbursement resulting from the presentation of
a certificate in the form of Annex E to the Letter of Credit.
“Loan Agreement” is defined in the recitals hereto.
“Loan Documents” means this Agreement and any other document evidencing,
relating to or securing any Liquidity Advance, and any other document or
instrument delivered from time to time in connection with this Agreement or the
Letter of Credit, as such documents and instruments may be amended or
supplemented from time to time.
“LOC Fee Margin” means, the rate per annum as set forth in the “Pricing Grid”
below, determined by reference to the Debt Ratings.

13



--------------------------------------------------------------------------------

Execution Version



Pricing Grid
Tier
 
Debt Ratings 
Applicable Letter of Credit Fee Margin
I
At least A/A2
0.90%
II
Less than A/A2;
At least A-/A3
1.10%
III
Less than A-/A3; At least BBB+/Baa1
1.30%
IV
Less than BBB+/Baa1;
At least BBB/Baa2
1.50%
V
Less than BBB/Baa2
1.70%




“Marina” is defined in the recitals hereto.
“Material Adverse Change” means (a) a materially adverse change in the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of (i) the Applicant or (ii) the Applicant and its
Subsidiaries, taken as a whole, (b) any material impairment of the ability of
the Applicant to perform any of its Obligations under this Agreement or any
Related Document, (c) any material impairment of the rights of, or benefits
available to, the Administrative Agent, the Issuing Bank or the Banks under this
Agreement or any Related Document or (d) any material adverse effect on the
legality, validity, binding nature or enforceability of this Agreement, any of
the Related Documents or on the Pledged Bonds.
“Maximum Rate” has the meaning assigned to such term in Section 8.24.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Applicant or any other member of
the Controlled Group is a party to which more than one employer is obligated to
make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which is subject to Title IV of ERISA and which (a) is
maintained for employees of the Applicant or an ERISA Affiliate and at least one
Person other than the Applicant and its ERISA Affiliates or (b) was so
maintained and in respect of which the Applicant or an ERISA Affiliate could
have liability under Section 4064 or 4069 of ERISA in the event such plan has
been or were to be terminated.
“Net Worth” means, with respect to the Applicant at any time, the sum, without
duplication, at such time of (a) the Applicant’s stockholders’ equity plus (b)
all Preferred Stock of the Applicant (excluding any Preferred Stock which is
mandatorily redeemable on or prior to the Stated Expiration Date).
“Non-U.S. Bank” means a Bank that is not a U.S. Person.

14



--------------------------------------------------------------------------------

Execution Version



“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
Federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means the fees relating to the Letter of Credit, any and all
obligations of the Applicant to reimburse the Banks for any LC Disbursements,
and all other obligations of the Applicant to the Banks, the Administrative
Agent and the Indemnified Persons arising under or in relation to this
Agreement.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Official Statement” means the Official Statement dated September 12, 2001, as
supplemented on January 10, 2002 and January 22, 2003, relating to the Bonds.
“Original Stated Amount” is defined in Section 2.1 hereof.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement and any Related Document, or sold or assigned an interest in this
Agreement and any Related Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any Related
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.17(b)).
“Outstanding” or “Bonds outstanding” shall have the same meaning herein as in
the Indenture.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight Federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

15



--------------------------------------------------------------------------------

Execution Version



“Participant” is defined in Section 8.6(a) hereof.
“Participant Register” has the meaning assigned to such term in Section 8.6(b)
hereof.
“Paying Agent” has the meaning assigned to that term in the Indenture.
“Payment Document” shall have the meaning set forth in the Letter of Credit.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Commodity Hedges” means obligations of the Applicant with respect to
commodity agreements or other similar agreements or arrangements entered into in
the ordinary course of business designed to protect against, or mitigate risks
with respect to, fluctuations of commodity prices to which the Applicant or any
Subsidiary is exposed to in the conduct of its business so long as (i) the
management of the Applicant has determined that entering into such agreements or
arrangements are bona fide hedging activities which comply with the Applicant’s
risk management policies and (ii) such agreements or arrangements are not
entered into for speculative purposes and are not of a speculative nature.
“Permitted Indebtedness” means any of the following:
(1)
Indebtedness under the Existing Credit Facility, the 2001A Reimbursement
Agreement, the 2006A Reimbursement Agreement and under this Agreement, as such
agreements may be amended from time to time;

(2)    Indebtedness (other than the type described in clause (3) below) of the
Applicant and its Subsidiaries (other than South Jersey Gas) so long as before
and immediately after the incurrence of such Indebtedness, the Applicant is in
compliance with Section 5.4;
(3)    Indebtedness of the Applicant under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness;
(4)    Indebtedness of South Jersey Gas, under (i) that certain Four-Year
Revolving Credit Agreement, dated as of May 5, 2011, among South Jersey Gas, the
lenders party thereto, and Wells Fargo Bank, National Association, as
administrative agent on behalf of said lenders (as such agreement may be amended
from time to time, the “SJG Credit Agreement”) and (ii) that certain
Reimbursement Agreement, dated as of August 28, 2008, as amended, between South
Jersey Gas and JPMorgan (as such agreement may be amended from time to time);


(5)    Indebtedness of South Jersey Gas under the First Mortgage Notes (as
defined in the SJG Credit Agreement) existing as of the Closing Date, and
subsequent First Mortgage Notes, so long as before and immediately after the
incurrence of such Indebtedness, South Jersey Gas is in compliance with Section
6.04 of the SJG Credit Agreement;



16



--------------------------------------------------------------------------------

Execution Version



(6)    Indebtedness (other than the type described in clause (7) below) of South
Jersey Gas, so long as before and immediately after the incurrence of such
Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the SJG
Credit Agreement;


(7)    Indebtedness of South Jersey Gas under Hedging Obligations covering a
notional amount not to exceed the face amount of such outstanding Indebtedness;
and


(8)        Permitted Commodity Hedges.
“Permitted Investments” means collectively, (1) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (2) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (3) certificates of deposit or money
market deposit maturing no more than one hundred twenty (120) days from the date
of creation thereof issued by commercial banks incorporated under the laws of
the United States, each having combined capital, surplus and undivided profits
of not less than $500,000,000 and having a rating in the “A” category or better
by a nationally recognized rating agency; provided that the aggregate amount
invested in such certificates of deposit shall not at any time exceed $5,000,000
for any one such deposit and $10,000,000 for any one such bank, or (4) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder.
“Permitted Liens” means, with respect to any Person, any of the following:
(1)    Liens for taxes, assessments or governmental charges not delinquent or
being contested in good faith and by appropriate proceedings and for which
adequate reserves in accordance with Agreement Accounting Principles are
maintained on such Person’s books;
(2)    Liens arising out of deposits in connection with workers’ compensation,
unemployment insurance, old age pensions or other social security or retirement
benefits legislation;
(3)    Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business, including, without limitation, deposits and
pledges of funds securing Permitted Commodity Hedges;
(4)    Liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of such Person’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with Agreement Accounting Principles are
maintained on such Person’s books;
(5)    Rights of way, zoning restrictions, easements and similar encumbrances
affecting such Person’s real property which do not materially interfere with the
use of such property;

17



--------------------------------------------------------------------------------

Execution Version



(6)Liens securing Permitted Indebtedness of the type described in clauses (2)
and (3) of the definition of “Permitted Indebtedness,” not in excess of
$25,000,000 in the aggregate;
(7)Liens securing Permitted Indebtedness of the type described in clause (4)(ii)
of the definition of “Permitted Indebtedness”;
(8)Liens securing Permitted Indebtedness of the type described in clause (5) of
the definition of “Permitted Indebtedness”;
(9)Liens securing Permitted Indebtedness of the type described in clause (6) of
the definition of “Permitted Indebtedness,” not in excess of $20,000,000 in the
aggregate;
(10)Purchase money security interests for the purchase of equipment to be used
in such Person’s business, encumbering only the equipment so purchased, and
which secures only the purchase-money Indebtedness incurred to acquire the
equipment so purchased, which Indebtedness qualifies as Permitted Indebtedness;
and
(11)the Lien of the Pledge Agreement.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government (whether Federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Applicant or any other member of the Controlled Group may have
any liability.
“Pledge Agreement” means that certain Pledge Agreement, dated as of March 15,
2012, among the Applicant, the Trustee and the Administrative Agent, in the form
of Exhibit D attached hereto, appropriately completed and signed.
“Pledged Bonds” means the Bonds purchased with moneys received under the Letter
of Credit in connection with a Redemption Drawing and owned or held by the
Applicant or an affiliate of the Applicant or by the Trustee and pledged to the
Administrative Agent pursuant to the Pledge Agreement.
“Potential Default” means an event or condition which, but for the lapse of time
or the giving of notice, or both, would constitute an Event of Default.
“Preferred Stock” means, with respect to any Person, equity interests issued by
such Person that are entitled to a preference or priority over any other equity
interests issued by such Person upon any distribution of such Person’s property
and assets, whether by dividend or upon liquidation.
“Prime Rate” means for any day the rate of interest announced by JPMorgan from
time to time as its prime commercial rate for U.S. dollar loans, or equivalent,
as in effect on such day, with any

18



--------------------------------------------------------------------------------

Execution Version



change in the Prime Rate resulting from a change in said prime commercial rate
to be effective as of the date of the relevant change in said prime commercial
rate.
“Principal Office” means (a) in the case of the Trustee, the principal corporate
trust office of the Trustee at which at any particular time its corporate trust
business shall be administered; (b) in the case of the Remarketing Agent, the
office thereof designated in writing to the Trustee, the Issuing Bank and the
Applicant, (c) in the case of any Bond Fiduciary other than the Trustee or the
Remarketing Agent, the office thereof designated in writing to the Trustee and
the Issuing Bank, and (d) in the case of the Issuing Bank, its office at which
LC Disbursements are to be made.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Public Reports” means in the case of the Applicant, its (i) annual report on
Form 10-K for the year ended December 31, 2015 and (ii) any current report on
Form 8-K filed with the SEC on or prior to the second Business Day prior to the
First Amendment Effective Date.
“Rating Agency” means S&P and/or Moody’s.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Bank
(and, in the case of a Bank that is classified as a partnership for U.S. Federal
tax purposes, a Person treated as the beneficial owner thereof for U.S. Federal
tax purposes) and (c) the Issuing Bank.
“Redemption Drawing” means a drawing under the Letter of Credit resulting from
the presentation of a certificate in the form of Annex D to the Letter of
Credit.
“Register” is defined in Section 8.7 hereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and shall include any successor or other regulation or official interpretation
of the Board relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.
“Related Documents” means the Letter of Credit, the Pledge Agreement, the
Supplement to Official Statement, the Bond Documents and any other agreement or
instrument relating thereto.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Remarketing Agent” means a remarketing agent appointed pursuant to Section 1201
of the Indenture and the Remarketing Agreement, together with its successors and
assigns pursuant thereto.
“Remarketing Agreement” means the Remarketing Agreement dated as of November 11,
2008, between the Remarketing Agent and Marina Energy LLC, and any successor
agreement thereto entered into by Marina Energy LLC and a successor Remarketing
Agent.

19



--------------------------------------------------------------------------------

Execution Version



“Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA, with respect to a Plan, excluding, however, such events as to which the
PBGC has by regulation waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event, provided that a
failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.
“Required Banks” means, at any time, Banks having Commitments representing more
than 50% of the aggregate Commitments of all Banks at such time.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Crimea, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“SEC” means the U.S. Securities and Exchange Commission (or any successor
Governmental Authority).
“Securities Depository” means The Depository Trust Company or any successor
thereto.
“Significant Subsidiary” means, with respect to the Applicant, a “significant
subsidiary” (as defined in Regulation S-X of the SEC as in effect on the date of
this Agreement) of the Applicant as determined annually on the date of filing by
the Applicant with the SEC of its annual report on Form 10-K based on the
financial statements of the Applicant as of the end of the immediately preceding
fiscal year included therein.
“Single Employer Plan” means a Plan maintained by the Applicant or any member of
the Controlled Group for employees of the Applicant or any member of the
Controlled Group.
“SJG Credit Agreement” shall have the meaning set forth in the definition of
Permitted Indebtedness.
“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is

20



--------------------------------------------------------------------------------

Execution Version



able to pay its debts as they mature, (b) owns property having a value, both at
fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies), and (c) does
not believe that it will incur debts or liabilities beyond its ability to pay
such debts or liabilities as they mature.
“South Jersey Gas” means South Jersey Gas Company, a New Jersey corporation.
“Standard Letter of Credit Practice” means, for the Issuing Bank, any domestic
or foreign law or letter of credit practices applicable in the city in which the
Issuing Bank issued the Letter of Credit. Such practices shall be (i) of banks
that regularly issue letters of credit in the particular city and (ii) required
or permitted under the ISP.
“Stated Expiration Date” shall have the meaning set forth in the Letter of
Credit.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Liquidity Advances (to the extent
bearing interest at the Alternate Base Rate pursuant to clause (c) of the
definition thereof) shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Bank under
such Regulation D or any comparable regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subsidiary” means, of any Person, (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, business trust,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.
“Supplement to Official Statement” means the Supplement to Official Statement
dated March 8, 2012, relating to the Bonds, and any amendment or supplement
thereto.
“Supported Rate” means the Weekly Rate.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, value added taxes, or any other goods and services, use or sales
taxes, assessments, fees or other charges imposed by any Governmental Authority
(including any interest or penalties or, additions to tax imposed with respect
thereto). “Tax” has a meaning correlative thereto.
“Tender Agent” has the meaning assigned to that term in the Indenture.

21



--------------------------------------------------------------------------------

Execution Version



“Termination Date” shall have the meaning set forth in the Letter of Credit.
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Change: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Applicant or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430 of the Code or Section
303 of ERISA, or (g) the partial or complete withdrawal of the Applicant or any
ERISA Affiliate from a Multiemployer Plan if withdrawal liability is asserted by
such plan, or (h) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or
(i) any event or condition which results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.
“Transactions” means the execution, delivery and performance by the Applicant of
this Agreement and the other Loan Documents, the borrowing of Liquidity Advances
and other credit extensions, the use of the proceeds thereof and the issuance of
the Letter of Credit hereunder.
“Trustee” means TD Bank, National Association, as successor to Commerce Bank,
National Association, as trustee under the Indenture, and any successor trustee
thereunder.
“Unsupported Rate” means any rate of interest applicable to the Bonds other than
a Supported Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
8.15(f)(ii)(4)(y).
“Withholding Agent” means the Applicant and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any capitalized terms used herein which are
not specifically defined herein shall have the same meanings herein as in the
Indenture. All references in this Agreement to times of day shall be references
to Chicago, Illinois time unless otherwise expressly provided herein. Any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as

22



--------------------------------------------------------------------------------

Execution Version



from time to time amended, supplemented or otherwise modified (including by
succession of comparable successor laws). References to agreements shall, unless
otherwise specified, be deemed to refer to such agreements as amended,
supplemented, restated, replaced or otherwise modified from time to time
(subject to any restrictions on such amendments, restatements, replacements,
supplements or modifications set forth herein).
Section 2.2.    Other Defined Terms. The following capitalized terms used in
this Agreement have the meanings given such terms in the Indenture as of the
date of this Agreement and are incorporated herein by reference:
Bond Registrar
Conversion Date
Paying Agent
Tender Agent
Weekly Rate


Section 2.3.    Accounting Terms.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with Agreement Accounting
Principles, as in effect from time to time; provided that, if the Applicant
notifies the Administrative Agent that the Applicant requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in generally accepted accounting principles or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Applicant that the Required Banks request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in generally accepted accounting principles or
in the application thereof, then such provision shall be interpreted on the
basis of generally accepted accounting principles as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Applicant or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.
Article III    
Letter of Credit
Section 3.1.    Issuance of Letter of Credit. Upon the terms, subject to the
conditions and relying upon the representations and warranties set forth in this
Agreement or incorporated herein

23



--------------------------------------------------------------------------------

Execution Version



by reference, the Issuing Bank agrees to issue the Letter of Credit for the
account of the Applicant. The Letter of Credit shall be in the original stated
amount of U.S. $25,462,329.00 (the “Original Stated Amount”), which is the sum
of (i) the principal amount of Bonds outstanding on the Closing Date, plus
(ii) interest thereon at the Cap Interest Rate for a period of 45 days.
Section 3.2.    Letter of Credit Drawings; Participations.
(a)    The Trustee is authorized to make drawings under the Letter of Credit in
accordance with the terms thereof. The Applicant hereby directs the Issuing Bank
to make payments under the Letter of Credit in the manner therein provided. The
Applicant hereby irrevocably approves reductions and reinstatements of the
Available Amount as provided in the Letter of Credit.
(b)    By the issuance of the Letter of Credit and without any further action on
the part of the Issuing Bank or the Banks, the Issuing Bank hereby grants to
each Bank, and each Bank hereby acquires from the Issuing Bank, a participation
in the Letter of Credit equal to such Bank’s Applicable Percentage of the
aggregate amount available to be drawn under the Letter of Credit. In
consideration and in furtherance of the foregoing, each Bank hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Bank’s Applicable Percentage of (i) each Liquidity
Drawing constituting a Liquidity Advance, (ii) each LC Disbursement made by the
Issuing Bank and not reimbursed by the Applicant on the date due as provided in
Sections 2.3 or 2.4 hereof and (iii) any reimbursement payment required to be
refunded to the Applicant for any reason. Each Bank acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of the Letter of Credit is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including any amendment, renewal or extension of
the Letter of Credit or the occurrence and continuance of an Event of Default or
Potential Default, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.


Section 3.3.    Reimbursement of Certain Liquidity Drawings Under the Letter of
Credit; Liquidity Advances; Prepayment.If the conditions precedent contained in
Section 3.2 hereof are satisfied at the time of payment by the Issuing Bank of a
Liquidity Drawing, such Liquidity Drawing made under the Letter of Credit shall
constitute an advance (“Liquidity Advance”) to the Applicant. The Applicant
promises to pay to the Administrative Agent for the account of the Issuing Bank
and, to the extent a Bank made a payment pursuant to Section 2.5 hereof to
reimburse the Issuing Bank, such Bank, the portion of each Liquidity Advance
representing the interest component of the purchase price of the Bonds and the
corresponding Pledged Bonds on the earliest of (i) the date on which any Pledged
Bonds are redeemed or cancelled pursuant to the Indenture, (ii) the date on
which any Pledged Bonds are remarketed pursuant to the Indenture, (iii) the date
on which the Letter of Credit is replaced by a substitute letter of credit
pursuant to the terms of the Indenture and the Loan Agreement, (iv) the
regularly scheduled interest payment date for the Bonds next succeeding the date
on which such Liquidity Advance was made, (v) the date on which any Event of
Default occurs hereunder, and (vi) the Termination Date. The Applicant promises
to pay to the Administrative Agent for the account of the Issuing Bank and, to
the extent a Bank made a payment pursuant to Section 2.5 hereof to reimburse the
Issuing Bank, such Bank, the portion of each Liquidity Advance representing the
principal component of the purchase price of the Bonds and the

24



--------------------------------------------------------------------------------

Execution Version



corresponding Pledged Bonds on the earliest of (i) the date on which any Pledged
Bonds are redeemed or cancelled pursuant to the Indenture, (ii) the date on
which any Pledged Bonds are remarketed pursuant to the Indenture, (iii) the date
on which the Letter of Credit is replaced by a substitute letter of credit
pursuant to the terms of the Indenture and the Loan Agreement, (iv) the date on
which any Event of Default occurs hereunder, and (v) the Termination Date.
(a)    Each Liquidity Advance shall bear interest in accordance with and at a
rate per annum as provided in clause (c) below. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Bank pursuant to
Section 2.5 hereof to reimburse the Issuing Bank shall be for the account of
such Bank to the extent of such payment.
(b)    The Applicant promises to pay to the Administrative Agent for the account
of the Issuing Bank on each Interest Payment Date in arrears, interest on the
unpaid principal amount of each Liquidity Advance and the corresponding Pledged
Bonds (subject to the provisions of the Indenture), from the date such Liquidity
Advance is made until it is paid in full as provided herein, at a rate per annum
equal to the sum of (i) the Applicable Margin for ABR Advances and (ii) the
Alternate Base Rate, or, if the Applicant so elects in accordance with paragraph
(d) of this Section, the sum of (i) the Adjusted LIBO Rate, payable in arrears
on the Interest Payment Dates, subject to Section 2.9 hereof and (ii) the
Applicable Margin for Eurodollar Advances; provided that interest accrued on and
after the date of payment by any Bank pursuant to Section 2.5 hereof to
reimburse the Issuing Bank shall be for the account of such Bank to the extent
of such payment. Any Liquidity Advance and the corresponding Pledged Bonds
(subject to the provisions of the Indenture) not paid when due shall bear
interest at the rate per annum specified in Section 2.10 hereof, as and to the
extent applicable.
(c)    Each Liquidity Advance initially shall be an ABR Advance. Thereafter, the
Applicant may, subject to Sections 2.10 and 2.15 hereof, elect to convert such
Liquidity Advance into a Eurodollar Advance. To request a conversion of an ABR
Advance into a Eurodollar Advance, the Applicant shall notify the Administrative
Agent of such request by telecopy not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of the proposed conversion. Each such
Interest Election Request shall be irrevocable and shall be in a form approved
by the Administrative Agent and signed by the Applicant. Each such Interest
Election Request shall specify the following information:
(i)    the date of such conversion, which shall be a Business Day; and
(ii)    the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period.”
Thereafter, the Applicant may elect to convert such Eurodollar Advance into an
ABR Advance or, subject to Sections 2.10 and 2.15 hereof, continue such
Eurodollar Advance and may elect Interest Periods therefor, all as provided in
this Section 2.3(d). To make such an election, the Applicant shall notify the
Administrative Agent of such election by telecopy by the time specified in this
Section 2.3(d) above. Each such Interest Election Request shall be irrevocable
and shall be in a

25



--------------------------------------------------------------------------------

Execution Version



form approved by the Administrative Agent and signed by the Applicant. Each
written Interest Election Request shall specify the following information:


(i)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(ii)    whether the resulting Liquidity Advance is to be an ABR Advance or a
Eurodollar Advance; and
(iii)    if the resulting Liquidity Advance is a Eurodollar Advance, the
Interest Period to be applicable thereto after giving effect to such election,
which Interest Period shall be a period contemplated by the definition of the
term “Interest Period.”
If no Interest Period is specified in any Interest Election Request, then the
Applicant shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of an Interest Election Request in
accordance with this Section 2.3(d), the Administrative Agent shall advise each
Bank of the details thereof. Notwithstanding any other provision of this
Agreement, the Applicant shall not be entitled to request any Interest Period
that would end after the Termination Date. If the Applicant fails to deliver a
timely Interest Election Request with respect to a Eurodollar Advance prior to
the end of the Interest Period applicable thereto, then, unless such Liquidity
Advance is repaid as provided herein, at the end of such Interest Period such
Liquidity Advance shall be converted to an ABR Advance.


(d)    Any Liquidity Advance and the corresponding Pledged Bonds created
pursuant to paragraph (a) above may be prepaid in whole or in part at any time
on any Business Day, subject to prior notice in accordance with the provisions
of this Section 2.3(e), without premium or penalty; provided that the Applicant
shall be obligated to pay (i) the accrued interest payable pursuant to Section
2.3 in accordance with Section 2.8 and (ii) the break funding payments pursuant
to Section 8.1(b), if any. Upon any such prepayment, the Pledged Bonds so
prepaid shall cease to be Pledged Bonds and the Applicant will so notify the
Trustee. Upon the resale of Pledged Bonds acquired with the proceeds of one or
more Liquidity Drawings, the Applicant shall prepay or cause the Trustee on
behalf of the Applicant to prepay the then outstanding Liquidity Advances
resulting from such Liquidity Drawings (in the order in which they were made) by
paying to the Administrative Agent or to the Issuing Bank an amount equal to the
sum of (i) the portion of the purchase price corresponding to the aggregate
principal amount of the Pledged Bonds being resold or to be resold plus (ii) the
portion of the purchase price corresponding to the aggregate amount of accrued
and unpaid interest on such Pledged Bonds which was paid by such Liquidity
Drawings and accrued interest thereon. Such payments shall be applied in
reimbursement of such Liquidity Drawings (as prepayment of Liquidity Advances
resulting from such Liquidity Drawings in the manner described above), and the
Applicant irrevocably authorizes the Issuing Bank to reinstate the Letter of
Credit in accordance therewith. The Applicant shall notify the Administrative
Agent of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Advance, not later than 11:00 a.m., New York City time, three (3) Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR Advance,
not later than 11:00 a.m., New York City time, on the date of prepayment;
provided, however that in the case of a prepayment of Liquidity Advances from
proceeds of resale

26



--------------------------------------------------------------------------------

Execution Version



of the related Pledged Bonds, the Applicant or its designee shall deliver notice
to the Administrative Agent, not later than 12:30 p.m. (New York City time) on
the date of such proposed prepayment, which notice may be given by telephone
(promptly verified in writing). Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of the Liquidity Advance or
portion thereof to be prepaid.
(e)    Upon the Administrative Agent’s receipt of any payment or prepayment of
any Liquidity Advance, the amount of such Liquidity Advance shall be reduced by
the amount of such payment or prepayment.
Section 3.4.    Reimbursement of LC Disbursements Other Than Liquidity Drawings
Creating Liquidity Advances Under the Letter of Credit. The Applicant agrees to
reimburse the Issuing Bank by making a payment to the Administrative Agent for
the account of the Issuing Bank for the full amount of any LC Disbursement that
does not constitute a Liquidity Advance pursuant to Section 2.3(a) prior to or
immediately upon making by the Issuing Bank of each such LC Disbursement at the
times set forth in the Letter of Credit on the date of each such LC
Disbursement; provided that any moneys received from the Applicant in connection
with any LC Disbursement shall be applied solely for the purpose of
reimbursement of the related LC Disbursement. If the Applicant does not
reimburse such LC Disbursement in full on the date such LC Disbursement is made
by the times provided for herein and such LC Disbursement does not constitute a
Liquidity Advance pursuant to Section 2.3(a), the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Applicant reimburses such LC
Disbursement, at the Alternate Base Rate plus the rate per annum specified in
Section 2.10 hereof. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Bank pursuant to Section 2.5 to reimburse the Issuing
Bank shall be for the account of such Bank to the extent of such payment.
Section 3.5.    Reimbursement by the Banks; Sharing of Set-off; Payments by
Banks and Administrative Agent.
(a)    If a Liquidity Drawing shall constitute a Liquidity Advance or if the
Applicant fails to make payments due and payable pursuant to Sections 2.3 or 2.4
when due, the Administrative Agent shall immediately notify each Bank of the
applicable LC Disbursement, the amount of such Liquidity Advance and/or the
payment then due from the Applicant in respect thereof and such Bank’s
Applicable Percentage thereof. Following receipt of such notice, each Bank shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Applicant by no later than 3:00 p.m. on the same day, if such
notice has been received by such Bank prior to 1:00 p.m., and by no later than
10:00 a.m. on the following Business Day, if such notice has been received by
such Bank after 1:00 p.m., by wire transfer of immediately available funds to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Banks, and the Administrative Agent shall promptly pay
to the Issuing Bank the amounts so received by it from the Banks. Promptly
following receipt by the Administrative Agent of any payment from the Applicant
pursuant to Sections 2.3 or 2.4, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Banks have made payments
pursuant to this paragraph to

27



--------------------------------------------------------------------------------

Execution Version



reimburse the Issuing Bank, then to such Banks and the Issuing Bank as their
interests may appear. Any payment made by a Bank pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement shall not relieve the
Applicant of its obligation to reimburse such LC Disbursement.


(b)    If any Bank shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its participations in LC Disbursements resulting in such Bank receiving payment
of a greater proportion of the aggregate amount of its participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Bank, then the Bank receiving such greater proportion shall purchase (for
cash at face value) participations in the participations in LC Disbursements of
other Banks to the extent necessary so that the benefit of all such payments
shall be shared by the Banks ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Applicant pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Bank as consideration for the assignment of or sale of a
participation in any of its participations in LC Disbursements to any assignee
or participant, other than to the Applicant or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The
Applicant consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Bank acquiring a participation pursuant to
the foregoing arrangements may exercise against the Applicant rights of set-off
and counterclaim with respect to such participation as fully as if such Bank
were a direct creditor of the Applicant in the amount of such participation.


(c)    Unless the Administrative Agent shall have received notice from the
Applicant prior to the date on which any payment is due to the Administrative
Agent for the account of the Banks hereunder that the Applicant will not make
such payment, the Administrative Agent may assume that the Applicant has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Banks the amount due. In such event, if the
Applicant has not in fact made such payment, then each of the Banks severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the (x) Prime Rate or (y) the
NYFRB Rate plus ½ of one percent.


(d)     If any Bank shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Bank to satisfy such Bank’s
obligations hereunder until all such unsatisfied obligations are fully paid.


Section 3.6.    Fees. The Applicant hereby agrees to pay, or cause to be paid,
to the Administrative Agent for its own account and for the account of each
Bank, as applicable:

28



--------------------------------------------------------------------------------

Execution Version



(a)    quarterly in arrears on the last Business Day of each calendar quarter
(commencing on the last Business Day of the calendar quarter in which the Letter
of Credit is issued) and on the date on which the Commitments terminate, a
non-refundable participation fee for the account of each Bank which shall equal
on any date the product of (i) the LOC Fee Margin on such date and (ii) the
Original Stated Amount multiplied by such Bank’s Applicable Percentage on such
date, with such fee computed on the basis of a 360-day year and assessed for the
actual number of days elapsed since the last such payment;
(b)    on the date of any extension of the Letter of Credit or any amendment to
this Agreement or the issuance of any waiver or consent hereunder or under any
of the Related Documents, for the account of the Issuing Bank, an amendment fee,
if any, in an amount mutually agreed upon between the Issuing Bank and the
Applicant;
(c)    on the date of any LC Disbursement, for the account of the Issuing Bank,
a drawing fee in an amount equal to $250 per draw or such other amount mutually
agreed upon between the Applicant and the Issuing Bank; and
(d)    on the date of any transfer of the Letter of Credit, for the account of
the Issuing Bank, a transfer fee, if any, in an amount equal to $3,500 or such
other amount mutually agreed upon between the Applicant and the Issuing Bank.
Section 3.7.    Payments; Etc. All payments to be made by the Applicant under
this Agreement for the account of the Issuing Bank relative to reimbursement of
an LC Disbursement shall be made at the Chicago office of the Issuing Bank not
later than 2:30 p.m. on the date payments are required to be made pursuant to
Section 2.4, and all other payments to be made by the Applicant under this
Agreement shall be made at the Chicago office of the Administrative Agent not
later than 2:00 p.m. on the date when due and in either case shall be made in
lawful money of the United States of America in freely transferable and
immediately available funds. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.
Section 3.8.    Computation of Interest and Fees. The ABR Advances shall bear
interest at the Alternate Base Rate in accordance with Section 2.3(c). The
Eurodollar Advances shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Liquidity Advance in accordance with Section
2.3(c). All computations of interest and fees payable by the Applicant under
this Agreement shall be made on the basis of a year of 360 days, except that
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed. The applicable Alternate Base
Rate (including the components thereof) or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
Section 3.9.    Payment Due on Non-Business Day to Be Made on Next Business Day.
If any sum becomes payable pursuant to this Agreement on a day which is not a
Business Day, the date for payment thereof shall be extended, without penalty,
to the next succeeding Business Day, and such extended time shall be included in
the computation of interest and fees.

29



--------------------------------------------------------------------------------

Execution Version



Section 3.10.    Rates Applicable After an Event of Default; Late Payments.
Section 3.11.    Source of Funds. All payments made by the Issuing Bank pursuant
to the Letter of Credit shall be made from funds of the Issuing Bank, and not
from the funds of any other Person.
Section 3.12.    Extension of Stated Expiration Date. At any time there shall
remain no less than ninety (90) days to the then current Stated Expiration Date
of the Letter of Credit, the Applicant may request the Banks, through the
Administrative Agent, to extend the then current Stated Expiration Date for a
period of one year. If each of the Banks, in its sole discretion, elects to
extend the Stated Expiration Date then in effect, they shall advise the
Administrative Agent of such election, and the Administrative Agent shall,
within thirty (30) days of receipt of such extension request, advise the
Applicant and the Issuing Bank who will deliver to the Trustee a Notice of
Extension Amendment in the form of Annex K to the Letter of Credit (herein
referred to as a “Notice of Extension”) designating the date to which the Stated
Expiration Date is being extended, it being understood and agreed that the
failure of the Administrative Agent to notify the Issuing Bank of any decision
within such 30-day period shall be deemed to be a rejection of such request and
the Issuing Bank shall not incur any liability or responsibility whatsoever by
reason of the Administrative Agent’s failure to notify such parties within such
30-day period. The Administrative Agent’s consent to any such extension of the
stated expiration date shall be conditioned upon the preparation, execution and
delivery of documentation in form and substance satisfactory to the
Administrative Agent, the Banks, and each of their respective counsel. Such
extension of the Stated Expiration Date shall be effective, after receipt of
such notice, on the Business Day following the date of delivery of such Notice
of Extension Amendment, and thereafter all references in this Agreement to the
Stated Expiration Date shall be deemed to be references to the date designated
as such in the most recent Notice of Extension Amendment delivered to the
Trustee. Any date to which the Stated Expiration Date has been extended in
accordance with this Section 2.12 may be extended in like manner.
Section 3.13.    Amendments upon Extension. Upon any extension of the Stated
Expiration Date pursuant to Section 2.12 of this Agreement, each of the Banks
and the Applicant each reserves the right to renegotiate any provision hereof.
Section 3.14.    [Reserved].


Section 3.15.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Advance:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or the Adjusted LIBO Rate, as applicable,
for such Interest Period;
(b)    the Administrative Agent is advised by the Required Banks that the LIBO
Rate or the Adjusted LIBO Rate, as applicable, determined or to be determined
for such Interest

30



--------------------------------------------------------------------------------

Execution Version



Period will not adequately and fairly reflect the cost to such Banks of making
or maintaining their participations included in such Liquidity Advance for such
Interest Period; or
(c)    the Administrative Agent has received notice from any Bank that any
Change in Law makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Bank or any office or Affiliate
of the Bank to perform its obligations hereunder to fund or maintain Eurodollar
Advances hereunder;
then the Administrative Agent shall give notice thereof to the Applicant and the
Banks by telephone or telecopy as promptly as practicable thereafter and, until
the Administrative Agent notifies the Applicant and the Banks that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Liquidity Advance to, or
continuation of any Liquidity Advance as, a Eurodollar Advance shall be
ineffective and any such Eurodollar Advance shall be converted into an ABR
Advance on the last day of the then current Interest Period applicable thereto
or, if required by applicable law, immediately upon such demand.


Section 3.16.    Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
(a)    the Applicant shall not be required to pay any participation fees to such
Defaulting Bank pursuant to Section 2.6 with respect to such Defaulting Bank’s
Commitment; provided that if such Defaulting Bank’s Commitment is not cash
collateralized pursuant to Section 2.16(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Bank hereunder, the participation
fee payable under Section 2.6 with respect to such Defaulting Bank’s Commitment
shall be payable to the Issuing Bank until such Commitment is cash
collateralized pursuant to Section 2.16(c). For the avoidance of doubt, it is
being understood that, the interest payable by the Applicant pursuant to Section
2.3 or Section 2.4 on LC Disbursements and Liquidity Advances shall continue to
be payable to the applicable Banks, including the Defaulting Bank, to the extent
the Defaulting Bank has funded its share of any such LC Disbursement or
Liquidity Advance and would be entitled to such interest had it not become a
Defaulting Bank;
(b)    the Commitment of such Defaulting Bank shall not be included in
determining whether the Required Banks have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 8.9), other than any waiver, amendment or modification requiring the
consent of all Banks or of each affected Bank;
(c)    the Applicant shall, within one Business Day following written notice
from the Administrative Agent demanding the deposit of cash collateral pursuant
to this Section 2.16, deposit in an account established by the Applicant with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Banks (the “Defaulting Bank Collateral Account”), an amount in
cash which is, to the extent allowed by law, free and clear of all rights and
claims of third parties equal to such Defaulting Bank’s Commitment for so long
as such Commitment is outstanding; provided that (i) if at any time the
Administrative Agent determines that the amount on deposit in the Defaulting
Bank Collateral Account shall be less than such Defaulting Bank’s Commitment,
the Administrative Agent may make demand on the Applicant to pay, and the

31



--------------------------------------------------------------------------------

Execution Version



Applicant will, within one Business Day after written notice from the
Administrative Agent making such demand, pay to the Administrative Agent an
amount equal to such deficiency, which funds shall be deposited in the
Defaulting Bank Collateral Account, (ii) the Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such Defaulting Bank Collateral Account, (iii) other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent, such deposits shall
not bear interest and, subject to the provisions of this clause (c), interest or
profits, if any, on such investments shall accumulate in such account,
(iv) amounts held in the Defaulting Bank Collateral Account will be paid to the
Issuing Bank from time to time as necessary to pay amounts owing to the Issuing
Bank by the Defaulting Bank pursuant to Sections 2.2 and 2.5 hereof, (v) if the
Applicant is required to provide an amount of cash collateral under this
clause (c), such amount (to the extent not applied as aforesaid) shall be
returned to the Applicant within three Business Days after a Defaulting Bank has
been determined in accordance with the terms of this Section 2.16 to no longer
be a Defaulting Bank or such Defaulting Bank has been replaced in accordance
with Section 2.17(b) and (vi) amounts in such Defaulting Bank Collateral Account
shall be repaid to the Applicant to the extent not required as collateral from
time to time pursuant to the provisions of this clause (c);
(d)    to the extent the Administrative Agent receives any payments or other
amounts for the account of a Defaulting Bank, such Defaulting Bank shall be
deemed to have requested that the Administrative Agent use such payment or other
amount to fulfill such Defaulting Bank’s previously unsatisfied obligations to
fund a Liquidity Advance or any other unfunded payment obligation of such
Defaulting Bank under Sections 2.2, 2.5 or 8.3(b) hereof; and
(e)    for the avoidance of doubt, the Applicant shall retain and reserve its
other rights and remedies respecting each Defaulting Bank.
In the event that the Administrative Agent, the Applicant and the Issuing Bank
each agrees that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then this Section 2.16 shall no longer
apply in respect of such rehabilitated Defaulting Bank.
Section 3.17.    Mitigation; Replacement of Bank. (a) If any Bank requests
compensation under Section 8.1, or if the Applicant is required to pay any
Indemnified Taxes or additional amounts to any Bank or any Governmental
Authority for the account of any Bank pursuant to Section 8.15, then such Bank
shall use reasonable efforts to designate a different lending office for funding
or booking its Liquidity Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Bank, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 8.15, as the case may be, in the
future and (ii) would not subject such Bank to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Bank. The Applicant hereby
agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.
(b) If (x) the Applicant is required pursuant to Section 8.1 to make any
additional payment to any Bank or if any Bank’s obligation to continue, or to
convert Liquidity Advances into, Eurodollar Advances shall be suspended pursuant
to Section 2.15 (any Bank so affected an “Affected Bank”) or (y) any Bank
becomes a Defaulting Bank, the Applicant may elect to replace the

32



--------------------------------------------------------------------------------

Execution Version



Commitment and participations in the Letter of Credit of such Affected Bank or
Defaulting Bank, as applicable, provided that no Event of Default or Potential
Default shall have occurred and be continuing at the time of such replacement,
and provided further that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Applicant and the
Administrative Agent shall agree, as of such date, to purchase for cash (to the
extent of the principal amount of such Affected Bank’s or Defaulting Bank’s, as
applicable, Liquidity Advances and accrued interest and fees and other
reimbursable amounts then due and payable) and otherwise assume the Commitment
and participation in the Letter of Credit of, and other Obligations then due to,
such Affected Bank or Defaulting Bank, as applicable, pursuant to an Assignment
and Assumption and to become a Bank for all purposes under this Agreement and to
assume all obligations of such Affected Bank or Defaulting Bank, as applicable,
to be replaced as of such date and to comply with the requirements of
Section 8.7 applicable to assignments, (ii) the Applicant shall pay to such
Affected Bank or Defaulting Bank, as applicable, in same day funds on the day of
such replacement (A) all interest, fees and other amounts then accrued but
unpaid to such Affected Bank or Defaulting Bank, as applicable, by the Applicant
hereunder to and including the date of replacement, including without limitation
payments due to such Affected Bank or Defaulting Bank, as applicable, under
Section 8.1 and (B) an amount, if any, equal to the payment which would have
been due to such Bank on the day of such replacement under Section 8.1 had the
Eurodollar Advances of such Affected Bank or Defaulting Bank, as applicable,
been prepaid on such date rather than sold to the replacement Bank, in each case
to the extent not paid by the purchasing Bank, and (iii) concurrently with the
effectiveness of such replacement, such Affected Bank or Defaulting Bank, as
applicable, shall be released with respect to its Commitment, such Commitment
shall be terminated, and Liquidity Advances assigned by such Affected Bank or
Defaulting Bank, as applicable, and shall cease to be a Bank hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement which survive payment of the Obligations and termination of the
Agreement.


Article IV    
Conditions Precedent
Section 4.1.    Conditions Precedent to Issuance of Letter of Credit. As
conditions precedent to the obligation of the Issuing Bank to issue the Letter
of Credit:
(a)     the Applicant shall provide to the Administrative Agent and the Banks on
the Closing Date, in form and substance satisfactory to the Administrative Agent
and its counsel, Sidley Austin LLP (hereinafter, “Agent’s Counsel”):
(i)    a written opinion or opinions of counsel to the Applicant dated the
Closing Date and addressed to the Administrative Agent, the Issuing Bank and the
Banks;
(ii)    the written opinion of Wolff & Samson, bond counsel, dated the Closing
Date and addressed to the Administrative Agent, the Issuing Bank and the Banks;
(iii)    the written opinion of counsel to the Trustee, dated the Closing Date
and addressed to the Administrative Agent, the Issuing Bank and the Banks;

33



--------------------------------------------------------------------------------

Execution Version



(iv)    a certificate signed by a duly authorized officer of the Applicant,
dated the Closing Date and stating that:
(a)    the representations and warranties contained in Article IV of this
Agreement are true and correct on and as of the Closing Date as though made on
such date; and
(b)    no Event of Default or Potential Default has occurred and is continuing,
or would result from the issuance of the Letter of Credit or the execution,
delivery or performance of this Agreement or any Related Document to which the
Applicant is a party;
(v)    evidence of the due authorization, execution and delivery by the parties
thereto of this Agreement and the Pledge Agreement;
(vi)    certified copies of the articles of incorporation and by-laws of the
Applicant;
(vii)    a good standing certificate of the Applicant certified by the Treasurer
of the State of New Jersey;
(viii)    a copy of resolutions of the Board of Directors of the Applicant and
all other necessary corporate approvals, if any, certified as of the Closing
Date by the Secretary or Assistant Secretary of the Applicant, authorizing,
among other things, the execution, delivery and performance by the Applicant of
this Agreement and the Pledge Agreement, and the issuance of the Letter of
Credit;
(ix)    true and correct copies of all Governmental Approvals and other third
party approvals, if any, necessary for the Applicant to execute, deliver and
perform this Agreement and the Pledge Agreement and to authorize the Applicant
to obtain the issuance of the Letter of Credit;
(x)    evidence that the Applicant has received all consents and other approvals
from creditors, if any, necessary for the Applicant to execute, deliver and
perform the Related Documents to which it is a party and to authorize the
Applicant to obtain the issuance of the Letter of Credit and that all such
approvals are in full force and effect;
(xi)    a certificate of the Secretary or Assistant Secretary of the Applicant
certifying the names and true signatures of the officers of the Applicant
authorized to sign this Agreement and the Pledge Agreement;
(xii)    executed copies of this Agreement and each of the Related Documents
(other than the Letter of Credit and the Bonds) and such other documents,
certificates and opinions as the Administrative Agent or Agent’s Counsel may
reasonably request;
(xiii)    evidence in form and substance satisfactory to the Administrative
Agent that all filings, recordings, registrations and other actions, including
the filing of financing statements on form UCC-1, necessary or, in the opinion
of the Administrative Agent, desirable to perfect the security interest created
hereby and by the Indenture;

34



--------------------------------------------------------------------------------

Execution Version



(xv)    no law, regulation, ruling or other action of the United States or the
State of New York or any political subdivision or authority therein or thereof
shall be in effect or shall have occurred, the effect of which would be to
prevent any Bank from fulfilling its obligations under this Agreement or the
Letter of Credit;
(xvi)    all legal requirements provided herein incident to the execution,
delivery and performance of this Agreement, the Letter of Credit and the Pledge
Agreement and the transactions contemplated thereby, shall be reasonably
satisfactory to the Administrative Agent and Agent’s Counsel; and
(xvii)    the Administrative Agent shall have received all fees due and payable
to itself, the Banks and the Issuing Bank by the Applicant pursuant to
Section 2.6 and all other amounts due and payable on or prior to the Closing
Date including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Applicant
hereunder.
Section 4.2.    Conditions Precedent to Liquidity Advances. Following any LC
Disbursement constituting a Liquidity Drawing, a Liquidity Advance shall be made
available to the Applicant only if on the date of payment of such Liquidity
Drawing by the Issuing Bank the following statements shall be true and correct:
(a)    the representations and warranties of the Applicant contained in Article
IV of this Agreement (other than the representations and warranties contained in
the last sentence of clause (f) of Article IV) are true and correct in all
material respects (except for such representations and warranties which are
already subject to a materiality or Material Adverse Change qualifier, which
representations and warranties shall be true and correct in all respects) on and
as of the date of such payment as though made on and as of such date; and
(b)    no event has occurred and is continuing, or would result from such
payment, which constitutes a Potential Default or Event of Default.
Unless the Applicant shall have previously advised the Administrative Agent in
writing that one or both of the above statements is no longer true, the
Applicant shall be deemed to have represented and warranted on the date of such
payment that both of the above statements are true and correct.
Article V    
Representations and Warranties
Section 5.1.    Representations and Warranties. In order to induce the Banks to
enter into this Agreement, the Applicant represents and warrants to the
Administrative Agent and each Bank as follows:
(c)    Each of the Applicant and its Subsidiaries is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable and is duly qualified to do
business in, and is in good standing in, all other jurisdictions where the
nature of its business or the nature of property owned or used by it makes such
qualification necessary, except where such failure would not result in a
Material Adverse Change. Each of the Applicant and its Subsidiaries has all
requisite corporate (or other applicable) powers and authority

35



--------------------------------------------------------------------------------

Execution Version



to own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted.
(d)    The execution, delivery and performance by the Applicant and, where
applicable, each Subsidiary of this Agreement and each Related Document to which
it is a party are within the Applicant’s or Subsidiary’s corporate (or other
applicable) powers, have been duly authorized by all necessary corporate (or
other applicable) action, do not contravene (i) the Applicant’s or Subsidiary’s
certificate of incorporation (or other applicable formation document or
operating agreement), (ii) any law, rule or regulation applicable to the
Applicant or such Subsidiary or (iii) any contractual or legal restriction
binding on or affecting the Applicant or such Subsidiary, and will not result in
or require the imposition of any lien or encumbrance on, or security interest
in, any property (including, without limitation, accounts or contract rights) of
the Applicant or its Subsidiaries, except as provided in this Agreement.
(e)    No Governmental Approval is required for the execution or delivery by the
Applicant or its Subsidiaries of this Agreement or any Related Document to which
it is a party or for the performance by the Applicant or its Subsidiaries of its
obligations under this Agreement or any Related Document, other than those which
have previously been duly obtained, are in full force and effect, are not
subject to any pending or, to the knowledge of the Applicant, threatened appeal
or other proceeding seeking reconsideration and as to which all applicable
periods of time for review, rehearing or appeal with respect thereto have
expired.
(f)    This Agreement and each Related Document to which the Applicant or any
Subsidiary is a party is a legal, valid and binding obligation of the Applicant
or Subsidiary party thereto, enforceable against the Applicant or applicable
Subsidiary in accordance with its terms subject to the effect of bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other similar
laws of general application affecting rights and remedies of creditors
generally.
(g)    Except as disclosed in the Public Reports, there is no pending or, to the
Applicant’s knowledge, threatened action or proceeding (including, without
limitation, any proceeding relating to or arising out of Environmental Laws)
affecting the Applicant or any of its Subsidiaries before any court,
governmental agency or arbitrator that has a reasonable possibility of resulting
in a Material Adverse Change.
(h)    The audited consolidated balance sheet of the Applicant and its
consolidated Subsidiaries, as at December 31, 2015, and the related consolidated
statements of income, retained earnings and cash flows of the Applicant and its
consolidated Subsidiaries for the fiscal year then ended, copies of which have
been furnished to the Administrative Agent and each Bank, fairly present in all
material respects the financial condition of the Applicant and its consolidated
Subsidiaries as at such date and the results of the operations of the Applicant
and its consolidated Subsidiaries for the periods ended on such dates, all in
accordance with Agreement Accounting Principles consistently applied. Since
December 31, 2015, there has been no Material Adverse Change, or material
adverse change in the facts and information regarding such entities as
represented to the Closing Date.

36



--------------------------------------------------------------------------------

Execution Version



(i)    The issuance of, and the existence of, the Letter of Credit and the use
of the proceeds thereof will comply with all provisions of applicable law and
regulation in all material respects.
(j)    Neither the Applicant nor any Subsidiary of the Applicant is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
(k)    No proceeds from the issuance of the Bonds or from any proceeds of the
Letter of Credit will be used directly or indirectly in connection with the
acquisition of in excess of five percent (5%) of any class of equity securities
that is registered pursuant to Section 12 of the Exchange Act and the rules and
regulations promulgated thereunder.
(l)    Neither the Applicant nor its Subsidiaries is engaged in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U issued by the Board), and no proceeds of any drawing on
the Letter of Credit will be used to buy or carry any margin stock or to extend
credit to others for the purpose of buying or carrying any margin stock.
(m)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which reasonably could be expected to result in a Material
Adverse Change. Since the actuarial valuation date specified in the most recent
Schedule B (Actuarial Information) to the annual report of Plans maintained by
the Applicant (Form 5500 Series), if any, (i) there has been no Material Adverse
Change in the funding status of the Plans referred to therein and (ii) no
“prohibited transaction” has occurred with respect thereto. Neither the
Applicant nor any of its respective ERISA Affiliates has incurred nor reasonably
expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan. With respect to each Plan, the Applicant and all ERISA
Affiliates have satisfied the minimum funding standard under Section 412(a) of
the Code. Neither the Applicant nor any ERISA Affiliate has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard.
(n)    Except as set forth in the Public Reports, the Applicant and its
Subsidiaries are in compliance with all Environmental Laws, other than those the
non‑compliance with which would not result in a Material Adverse Change (taking
into consideration all fines, penalties and sanctions that may be imposed
because of such non‑compliance) or on the ability of the Applicant to perform
its obligations under this Agreement or any Related Document to which the
Applicant is a party. Except as set forth in the Public Reports, neither the
Applicant nor any of its respective Subsidiaries has received from any
Governmental Authority any notice or demand of any material violation of
Environmental Laws or relating to Hazardous Materials.
(o)    The Applicant and its Subsidiaries have filed all tax returns (Federal,
state and local) required to be filed and paid all taxes shown thereon to be
due, including interest and penalties, except to the extent that the Applicant
or any such Subsidiary is diligently contesting any such taxes in good faith and
by appropriate proceedings, and for which adequate reserves for payment thereof
have been established.

37



--------------------------------------------------------------------------------

Execution Version



(p)    No event has occurred or is continuing which constitutes a Potential
Default or an Event of Default, or which constitutes, or which with the passage
of time or giving of notice or both would constitute, a default or event of
default by the Applicant or Subsidiary thereof under any material agreement or
contract, judgment, decree or order by which the Applicant or any of its
respective properties may be bound or which would require the Applicant or
Subsidiary thereof to make any payment thereunder prior to the scheduled
maturity date therefore, where such default could reasonably be expected to
result in a Material Adverse Change.
(q)    As of the Closing Date, the Applicant and each of its Subsidiaries will
be Solvent.
(r)    The capitalization of the Applicant and each Significant Subsidiary of
the Applicant consists of the Capital Stock, authorized, issued and outstanding,
of such classes and series, with or without par value, described on Schedule I
hereto. All such outstanding Capital Stock has been duly authorized and validly
issued and are fully paid and nonassessable. Except as set forth in the Public
Reports, there are no outstanding warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of, Capital Stock of the Applicant or any Subsidiary of the Applicant
or are otherwise exercisable by any Person.
(s)    The Applicant and each Subsidiary of the Applicant has good and
marketable title to all assets and other property purported to be owned by it.
(t)    None of the properties or assets of the Applicant is subject to any Lien,
except Permitted Liens.
(u)    All written information, reports and other papers and data produced by or
on behalf of the Applicant and furnished to the Administrative Agent and the
Banks were, at the time the same were so furnished, complete and correct in all
material respects. No document furnished or written statement made to the
Administrative Agent or the Banks by the Applicant in connection with the
negotiation, preparation or execution of this Agreement or any Related Document
(including, without limitation, the Supplement to Official Statement (and any
supplement or “sticker” thereto, when read together with the statement that it
supplements or amends)) contains or will contain any untrue statement of a fact
material to the creditworthiness of the Applicant or its Subsidiaries or omits
or will omit to state a fact necessary in order to make the statements contained
therein not misleading.
(v)    [Reserved].
(w)    All Bonds are the legal, valid and binding obligations of the Issuer, and
are not in default.
(x)    The representations and warranties set forth in this Agreement and the
Pledge Agreement are true and correct as of any date made thereunder.

38



--------------------------------------------------------------------------------

Execution Version



(y)    The Applicant has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Applicant, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Applicant, its Subsidiaries and their
respective officers and directors and to the knowledge of the Applicant its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (i) the Applicant, any Subsidiary or
to the knowledge of the Applicant or such Subsidiary any of their respective
directors, officers or employees, or (ii) to the knowledge of the Applicant, any
agent of the Applicant or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Liquidity Advance or Letter of Credit, use of proceeds or
other Transactions will violate Anti-Corruption Laws or applicable Sanctions.
(z)    The pledge of the Bonds pursuant to the Pledge Agreement has been or
will, upon execution of the Pledge Agreement, be duly created and perfected,
with the priority contemplated by the Pledge Agreement
(aa)    The representations and warranties made by Marina as set forth in the
Loan Agreement, all of which are incorporated in this Agreement by this
reference with the same effect as though set forth in full herein, are true and
correct as of the date of this Agreement and as of the Date of Issuance of the
Letter of Credit.
(bb)    The Applicant is not an EEA Financial Institution.
All representations and warranties made under this Agreement (other than the
representations and warranties contained in the last sentence of clause (f) of
Article IV which shall only be applicable on the date hereof and on the Closing
Date and shall not be applicable to any extension of the Stated Expiration Date,
reinstatement of any portion of the Letter of Credit or making of any LC
Disbursement) shall be made and shall be true at and as of (a) the date hereof,
(b) the Closing Date, (c) each extension of the Stated Expiration Date pursuant
to the terms of Section 2.12, (d) the date on which any portion of the Letter of
Credit is re-instated in accordance with the terms thereunder and (e) the time
of each LC Disbursement, except that any representation and warranty
specifically referring to the date hereof or any other specified date shall,
when deemed made at a later time pursuant to this Article IV, be required to be
true only as of the date hereof or such other specified date, as the case may
be.


All representations and warranties made by the Applicant in this Agreement, and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement, shall (i) be considered to have been relied
upon by the Administrative Agent, the Issuing Bank and the Banks, (ii) survive
the issuance of the Letter of Credit regardless of any investigation made by, or
on behalf of, any Bank, and (iii) continue in full force and effect as long as
the Letter of Credit shall remain outstanding or any amounts drawn under the
Letter of Credit or any Obligations remain outstanding under this Agreement.


Article VI    
Covenants

39



--------------------------------------------------------------------------------

Execution Version



At all times while this Agreement shall be in effect, and until the Obligations
are paid in full and the Letter of Credit shall have been terminated or expired,
unless the Required Banks shall otherwise consent in writing:


Section 6.1.    Affirmative Covenants. Until the Obligations have been finally
and indefeasibly paid and satisfied in full and the Commitments terminated, the
Applicant will, and will cause each of its Subsidiaries, unless the Required
Banks shall otherwise consent in writing, to:
(a)    Preservation of Existence, Etc. Preserve and maintain, and cause each of
its Subsidiaries to preserve and maintain, its corporate or company, as
applicable, existence, material rights (statutory and otherwise) and franchises,
and take such other action as may be necessary or advisable to preserve and
maintain its right to conduct its business in the states where it shall be
conducting its business, except where failure to do so does not result in, or
could not reasonably be expected to result in, a Material Adverse Change.
(b)    Maintenance of Properties, Etc. Maintain, and cause each of its
Subsidiaries to maintain, good and marketable title to all of its properties
which are used or useful in the conduct of its business, and preserve, maintain,
develop and operate, and cause each of its Subsidiaries to preserve, maintain,
develop and operate, in substantial conformity with all laws and material
contractual obligations, all such properties in good working order and
condition, ordinary wear and tear excepted, except where such failure would not
result in a Material Adverse Change.
(c)    Ownership. Cause the Applicant to own, at all times, 100% of the Capital
Stock having voting rights of Marina and South Jersey Gas.
(d)    Compliance with Material Contractual Obligations, Laws, Etc. Comply, and
cause each of its Subsidiaries to comply, with the requirements of all material
contractual obligations and all applicable laws, rules, regulations and orders,
the failure to comply with which could reasonably be expected to result in a
Material Adverse Change, such compliance to include, without limitation, paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon its property except to the extent diligently
contested in good faith and by appropriate proceedings and for which adequate
reserves for the payment thereof have been established, and complying with the
requirements of all applicable Environmental Laws.
(e)    Insurance. Maintain, and cause each of its Subsidiaries to maintain,
insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or similar businesses and similarly situated.
(f)    Visitation Rights; Keeping of Books. At any reasonable time and from time
to time, upon reasonable advance notice, permit the Administrative Agent or any
of the Banks or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Applicant and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Applicant and any of its Subsidiaries with
any of their respective officers or directors and with their respective
independent certified public accountants and keep proper books of record and
account, in which full and correct entries shall be

40



--------------------------------------------------------------------------------

Execution Version



made of all financial transactions and the assets and liabilities of the
Applicant in accordance with Agreement Accounting Principles, consistent with
the procedures applied in the preparation of the financial statements referred
to in Section 4.1(f) hereof, and, to the extent permitted under the terms of the
Indenture and reasonably requested by the Administrative Agent, inspect, and
provide access to information received by the Applicant with respect to any
inspection of, the books and records of the Remarketing Agent relating to the
remarketing of the Bonds, the Tender Agent and the Trustee.
(g)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under this Agreement with any
of its Affiliates on terms that are fair and reasonable and no less favorable to
the Applicant or such Subsidiary than it would obtain in a comparable
arm’s‑length transaction with a Person not an Affiliate.
(h)    Use of Proceeds. (i) Use the proceeds of the facility created by this
Agreement solely for the following purposes: the issuance of the Letter of
Credit to support the payment of principal, and interest on the principal
amount, or purchase price, of the Bonds and (ii) will not request any Liquidity
Advance or the Letter of Credit, and the Applicant shall not use, and shall
ensure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Liquidity Advance or the
Letter of Credit (x) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (y) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activity, business or transaction would be prohibited by Sanctions if conducted
by a corporation incorporated in the United States, or (z) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
(i)    Related Documents. Perform and comply in all material respects with each
of the provisions of each Related Document to which it is a party.
(j)    Risk Management. Perform and comply in all material respects, and require
its Subsidiaries to perform and comply in all material respects, with any risk
management policies developed by the Applicant, including such policies, if
applicable, related to (i) the retail and wholesale inventory distribution and
trading procedures and (ii) dollar and volume limits.
(k)    Anti-Corruption Laws and Sanctions. Maintain in effect and enforce
policies and procedures designed to ensure compliance by the Applicant, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
(l)    Further Assurances. At the expense of the Applicant, promptly execute and
deliver, or cause to be promptly executed and delivered, all further instruments
and documents, and take and cause to be taken all further actions, that may be
reasonably necessary or that the Required Banks through the Administrative Agent
may reasonably request, to enable the Banks and the Administrative Agent to
enforce the terms and provisions of this Agreement and the Related Documents and
to exercise their rights and remedies hereunder. In addition, the Applicant will
use all reasonable efforts to duly obtain Governmental Approvals required from
time to time on or prior to such date as the same may become legally required,
and thereafter to maintain all such

41



--------------------------------------------------------------------------------

Execution Version



Governmental Approvals in full force and effect, except where such failure would
not result in a Material Adverse Change.
(m)    Redemption or Defeasance of Bonds. Use its best efforts to cause the
Trustee, upon redemption or defeasance of all of the Bonds pursuant to the
Indenture, to surrender the Letter of Credit to the Issuing Bank for
cancellation.
(n)    Registration of Bonds. Cause all Bonds which it acquires, or which it has
had acquired for its account, to be registered forthwith in accordance with the
Indenture in the name of the Applicant or its nominee (the name of any such
nominee to be disclosed to the Trustee and the Administrative Agent).
Section 6.2.    Negative Covenants. Until all of the Obligations have been
finally and indefeasibly paid and satisfied in full and the Commitments
terminated, the Applicant will not, and will not cause or permit any of its
Subsidiaries, without the written consent of the Required Banks, to:
(a)    Liens, Etc. Except as permitted in Section 5.2(c), create, incur, assume,
or suffer to exist, or permit any of its Subsidiaries to create, incur, assume,
or suffer to exist, any Lien other than Permitted Liens.
(b)    Indebtedness. Create or suffer, or permit any Subsidiary to create or
suffer, to exist any Indebtedness except for Permitted Indebtedness.
(c)    Obligation to Ratably Secure. Except as permitted by Section 5.2(a),
create or suffer to exist, or permit any of its Subsidiaries to create or suffer
to exist, any Lien other than a Permitted Lien, in each case to secure or
provide for the payment of Indebtedness, unless, on or prior to the date
thereof, the Applicant shall have (i) pursuant to documentation reasonably
satisfactory to the Administrative Agent and Required Banks, equally and ratably
secured the Obligations of the Applicant under this Agreement by a Lien
reasonably acceptable to the Administrative Agent and Required Banks, and (ii)
caused the creditor or creditors, as the case may be, in respect of such
Indebtedness to have entered into an intercreditor agreement in form, scope and
substance reasonably satisfactory to the Administrative Agent and the Required
Banks.
(d)    Mergers, Etc. Merge or consolidate with or into any Person, or permit any
of its Subsidiaries to do so, except that (i) any Subsidiary of the Applicant
may merge or consolidate with or into, any other Subsidiary of the Applicant and
(ii) any Subsidiary of the Applicant may merge or consolidate with and into the
Applicant; provided, that the Applicant is the surviving corporation; provided,
further, that in each case, immediately after giving effect to such proposed
transaction, no Event of Default would exist.
(e)    Sale of Assets, Etc. Sell, transfer, lease, assign or otherwise convey or
dispose, or permit any Subsidiary to sell, transfer, lease, assign or otherwise
convey or dispose, of assets (whether now owned or hereafter acquired), in any
single transaction or series of transactions, whether or not related having an
aggregate book value in excess of 10% of the consolidated assets

42



--------------------------------------------------------------------------------

Execution Version



of the Applicant and its consolidated Subsidiaries, except for dispositions of
capital assets in the ordinary course of business as presently conducted.
(f)    Restricted Investments. Other than in the ordinary course of business (i)
make or permit to exist any loans or advances to, or any other investment in,
any Person except for Permitted Investments, or (ii) acquire any assets or
property of any other Person.
(g)    New Business. Permit the Applicant or any of its Subsidiaries to enter
into any business which is not substantially similar to that existing on the
Closing Date.
(h)    Distributions. Pay any dividends on or make any other distributions in
respect of any Capital Stock or redeem or otherwise acquire any such Capital
Stock without in each instance obtaining the prior written consent of the
Required Banks; provided, that (i) any Subsidiary of the Applicant may pay
regularly scheduled dividends or make other distributions to the Applicant; or
(ii) if no Potential Default or Event of Default exists or would result
therefrom, the Applicant may pay distributions or dividends in either cash or
Capital Stock or may redeem or otherwise acquire Capital Stock.
(i)    Compliance with ERISA. (i) Fail to satisfy the “minimum funding standard”
(as defined in Section 412(a) of the Code), unless such failure exists with
respect to a Multiple Employer Plan or Multiemployer Plan and the Applicant has
no control over such failure, (ii) terminate, or permit any ERISA Affiliate to
terminate, any Plan of the Applicant or such ERISA Affiliate so as to result in
any material liability of the Applicant or ERISA Affiliate to the PBGC or such
Plan, or (iii) permit to exist any occurrence of any ERISA Event, or any other
event or condition, which presents a material risk of a termination by the PBGC
of any Plan of the Applicant or such ERISA Affiliate and a material liability of
the Applicant or ERISA Affiliate to the PBGC or such Plan.
(j)    Constituent Documents, Etc. Change in any material respect the nature of
its certificate of incorporation, by-laws, or other similar documents, or
accounting policies or accounting practices (except as required or permitted by
the Financial Accounting Standards Board or Agreement Accounting Principles).
(k)    Fiscal Year. Change its fiscal year.
(l)    Certain Amendments. Amend or modify, or enter into or consent to any
amendment or modification of, any Related Document in any manner adverse to the
interests of the Administrative Agent, the Issuing Bank or any Bank and, with
respect to the Indenture and the Loan Agreement, except in compliance with
Section 1301, 1302, 1303, 1304, 1305 or 1307 of the Indenture, as applicable;
provided, however, that an amendment or modification of any Related Document
that assigns or otherwise transfers the Applicant’s rights or obligations
thereunder to any other Person shall require the prior written consent of the
Administrative Agent, the Banks and the Issuing Bank.
(m)    No Action on Bonds. Cause, or consent to, or instruct any other Person to
cause or consent to, (i) any redemption or defeasance of all or any portion of
the Bonds pursuant

43



--------------------------------------------------------------------------------

Execution Version



to the Indenture (other than optional redemption of the Bonds as set forth below
and mandatory redemption of the bonds upon the completion of the Project and the
transfer of funds from the Project Fund to the Bond Fund (each as defined in the
Indenture) pursuant to the Loan Agreement, in an amount equal to the excess
proceeds transferred) or (ii) any termination of the Letter of Credit or (iii)
any conversion to an Unsupported Rate; provided that the Applicant may cause,
instruct and direct the Issuer to cause, instruct and direct the Trustee, and
the Issuer may cause, instruct and direct the Trustee, to, and the Trustee may,
conditionally call all of the Bonds for optional redemption on any date on which
the Bonds can be optionally redeemed pursuant to the provisions under the
heading “Optional Redemption” set forth in the form of Bond attached as Exhibit
C to the Indenture, pursuant to such notices and instructions in form and
substance reasonably acceptable to the Issuing Bank.
(n)    Official Statement, Remarketing Memorandum or Other Offering Document.
Include in any offering document for the Bonds any information concerning the
Issuing Bank that is not supplied in writing, or otherwise approved, by the
Issuing Bank expressly for inclusion therein.
(o)    Purchase of Bonds. Purchase, or permit any of its Affiliates to purchase,
any Bonds (or any beneficial interest therein) other than with the proceeds of a
drawing under the Letter of Credit, except to the extent permitted by the
Indenture and the Remarketing Agreement.
Section 6.3.    Reporting Requirements. So long as any Bank shall have any
Commitment hereunder or the Applicant shall have any obligation to pay any
amount to the Administrative Agent or any Bank hereunder, the Applicant will,
unless the Required Banks shall otherwise consent in writing, provide to the
Administrative Agent:
(e)    as soon as available and in any event within sixty (60) days after the
end of each of the first three quarters of each fiscal year of the Applicant, a
consolidated and consolidating balance sheet of the Applicant and its
consolidated Subsidiaries as at the end of such quarter and consolidated and
consolidating statements of income, retained earnings and cash flows of the
Applicant and its consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, all in
reasonable detail and duly certified by the chief financial officer or the
treasurer of the Applicant as fairly presenting in all material respects the
financial condition of the Applicant and its consolidated Subsidiaries as at
such date and the results of operations of the Applicant and its consolidated
Subsidiaries for the periods ended on such date, except for normal year-end
adjustments, all in accordance with Agreement Accounting Principles consistently
applied (for purposes hereof delivery of the Applicant’s appropriately completed
Form 10‑Q will be sufficient in lieu of delivery of such consolidated balance
sheet and consolidated statements of income, retained earnings and cash flows),
together with a Compliance Certificate, in the form of Exhibit B, of the chief
financial officer or the treasurer of the Applicant (A) demonstrating and
certifying compliance by the Applicant with the covenant set forth in Section
5.4 and (B) stating that no Event of Default or Potential Default has occurred
and is continuing or, if an Event of Default or Potential Default has occurred
and is continuing, a statement as to the nature thereof and the action which the
Applicant has taken and proposes to take with respect thereto;
(f)    as soon as available and in any event within one hundred five (105) days
after the end of each fiscal year of the Applicant, a copy of the annual report
for such year for the

44



--------------------------------------------------------------------------------

Execution Version



Applicant and its consolidated Subsidiaries, containing consolidated and
consolidating financial statements for such year certified by, and accompanied
by an unqualified opinion of, independent public accountants reasonably
acceptable to the Administrative Agent (for purposes hereof, delivery of the
Applicant’s appropriately completed Form 10‑K will be sufficient in lieu of
delivery of such financial statements), together with a Compliance Certificate,
in the form of Exhibit B, of the chief financial officer or the treasurer of the
Applicant (A) demonstrating and certifying compliance by the Applicant with the
covenant set forth in Section 5.4 and (B) stating that no Event of Default has
occurred and is continuing or, if an Event of Default has occurred and is
continuing, a statement as to the nature thereof and the action which the
Applicant has taken and proposes to take with respect thereto;
(g)    as soon as possible and in any event within five (5) days after the
occurrence of each Event of Default and each Potential Default known to the
Applicant, a statement of the chief financial officer or the treasurer of the
Applicant setting forth details of such Event of Default or Potential Default
and the action which the Applicant has taken and proposes to take with respect
thereto;
(h)    as soon as possible and in any event within five (5) days after receipt
thereof by the Applicant or any of its ERISA Affiliates from the PBGC copies of
each notice received by the Applicant or such ERISA Affiliate of the PBGC’s
intention to terminate any Plan of the Applicant or such ERISA Affiliate or to
have a trustee appointed to administer any such Plan;
(i)    as soon as possible and in any event within five (5) days after receipt
thereof by the Applicant or any ERISA Affiliate from a Multiemployer Plan
sponsor, a copy of each notice received by the Applicant or such ERISA Affiliate
concerning the imposition of withdrawal liability in the amount of at least
$1,000,000 pursuant to Section 4202 of ERISA in respect of which the Applicant
or such ERISA Affiliate is reasonably expected to be liable;
(j)    as soon as possible and in any event within five (5) days after the
Applicant becomes aware of the occurrence thereof, notice of all actions, suits,
proceedings or other events (A) of the type described in Section 4.1(e) or (B)
for which the Administrative Agent or the Banks will be entitled to indemnity
under Section 8.3;
(k)    as soon as possible and in any event within five (5) days after the
sending or filing thereof, copies of all material reports that the Applicant
sends to any of its security holders, and copies of all reports and registration
statements which the Applicant or any of its Subsidiaries files with the SEC or
any national securities exchange;
(l)    as soon as possible and in any event within five (5) days after
requested, such other information respecting the business, properties, assets,
liabilities (actual or contingent), results of operations, prospects, condition
or operations, financial or otherwise, of the Applicant or any Subsidiary
thereof as any Bank through the Administrative Agent may from time to time
reasonably request;

45



--------------------------------------------------------------------------------

Execution Version



(m)    from time to time and promptly upon each request, information with
respect to the Applicant as a Bank may request in order to comply with the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001);
(n)    as soon as possible and in any event within fifteen (15) days after the
occurrence of each ERISA Event or the failure to satisfy the “minimum funding
standard” (as defined in Section 412(a) of the Code), a statement of the chief
financial officer or the treasurer of the Applicant setting forth details of
such ERISA Event or such failure and the action which the Applicant has taken
and proposes to take with respect thereto;
(o)    promptly and in any event within two Business Days after receipt thereof,
copies of each material written notice received by the Applicant from the
Trustee, the Paying Agent, the Remarketing Agent or the Tender Agent pursuant to
any of the Related Documents;
(p)    promptly and in any event within two Business Days after the Trustee, the
Remarketing Agent, the Tender Agent or the Paying Agent resigns under the
Indenture, notice of such resignation; and
(q)    promptly and in any event within two Business Days after knowledge
thereof, notice of any change in the ratings of the Bonds received from S&P or
Moody’s.
Information required to be delivered pursuant to this Section 5.3 shall be
deemed to have been delivered if such information shall have been posted by the
Applicant on an Intralinks or similar site to which the Administrative Agent has
been granted access or shall be available on the website of the SEC at
http://www.sec.gov and the Applicant shall have notified the Administrative
Agent of the availability of all Form 10-Q and Form 10-K reports; provided that,
if requested by the Administrative Agent or any Bank, the Applicant shall
deliver a paper copy of such information to the Administrative Agent or such
Bank. Information required to be delivered pursuant to this Section 5.3 may also
be delivered by electronic communications pursuant to procedures reasonably
approved by the Administrative Agent


Section 6.4.    Financial Covenant. So long as any Bank shall have any
Commitment hereunder or the Applicant shall have any obligation to pay any
amount to the Administrative Agent or any Bank hereunder, the Applicant will,
unless the Required Banks shall otherwise consent in writing, maintain at the
end of each fiscal quarter a ratio of Indebtedness to Consolidated Total
Capitalization of the Applicant and its Consolidated Subsidiaries of not more
than 0.65 to 1.0.
Article VII    
Defaults
Section 7.1.    Events of Default. The occurrence of one or more of the
following events shall constitute an “Event of Default”:
(p)    The Applicant shall fail to pay (i) any amount of principal (including
any Liquidity Advance) when the same becomes due and payable or (ii) any
interest, fees or any other

46



--------------------------------------------------------------------------------

Execution Version



amount payable hereunder within five (5) Business Days of when the same becomes
due and payable; or
(q)    Any representation or warranty made by or on behalf of the Applicant or
any Subsidiary in this Agreement or any Related Document or by or on behalf of
the Applicant or any Subsidiary (or any of their officers) in connection with
this Agreement or any Related Document shall prove to have been incorrect in any
material respect when made or deemed made; or
(r)    The Applicant shall fail to perform or observe any term, covenant or
agreement contained in Section 5.1(a), (c), (e), (g), (h), (i) or (j), Section
5.2(a), (b), (c), (d), (e), (f), (g), (h), or (l), Section 5.3 or Section 5.4,
or (ii) the Applicant shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement (other than obligations specifically
set forth elsewhere in this Section 6.1) or in any Related Document on its part
to be performed or observed if the failure to perform or observe such other
term, covenant or agreement, shall remain unremedied for thirty (30) days after
written notice thereof shall have been given to the Applicant by the
Administrative Agent or any Bank; or
(s)    The Applicant or any Significant Subsidiary thereof shall fail to pay any
principal of or premium or interest on any Indebtedness (other than Indebtedness
incurred under this Agreement) thereof in the aggregate (for all such Persons)
in excess of $25,000,000, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
(t)    The Applicant or any Significant Subsidiary thereof shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors, or any proceeding shall be instituted by or against the Applicant
or a Significant Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), such proceeding shall remain undismissed or unstayed
for a period of forty-five (45) days, any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur or the
Applicant or a Significant Subsidiary thereof shall consent to or acquiesce in
any such proceeding; or the Applicant or a Significant Subsidiary thereof shall
take any corporate action to authorize any of the actions set forth above in
this subsection (e); or

47



--------------------------------------------------------------------------------

Execution Version



(u)    Any judgments or orders for the payment of money in excess of $25,000,000
(in the aggregate) shall be rendered against the Applicant or any Significant
Subsidiary thereof and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment or order or (ii) there shall be
any period of ten (10) consecutive days during which a stay of enforcement of
any such judgment or order, by reason of a pending appeal or otherwise, shall
not be in effect; or
(v)    The obligations of the Applicant or any Subsidiary under this Agreement
or any Related Document shall become unenforceable, or the Applicant or any
Subsidiary, or any court or governmental or regulatory body having jurisdiction
over the Applicant or any Subsidiary, shall so assert in writing or the
Applicant or any Subsidiary shall contest in any manner the validity or
enforceability thereof; or
(w)    The occurrence of a Termination Event; or
(x)    Any Governmental Approval shall be rescinded, revoked, otherwise
terminated, or amended or modified in any manner which is materially adverse to
the interests of the Banks and the Administrative Agent; or
(y)    An “Event of Default” or “Default” under the SJG Credit Agreement or the
Existing Credit Facility shall occur and be continuing; or
(z)    The Pledge Agreement after delivery under Article III hereof shall for
any reason, except to the extent permitted by the terms thereof, fail or cease
to create valid and perfected Liens (to the extent purported to be granted by
the Pledge Agreement and subject to the exceptions permitted thereunder) in any
of the collateral purported to be covered thereby, provided that the failure or
cessation relating to any non-material portion of such collateral shall not
constitute an Event of Default hereunder unless the same shall not have been
corrected within 30 days after the Applicant becomes aware thereof; or
(aa)    A Change in Control shall occur; or
(bb)    Any “Event of Default” under (and as defined in) the Indenture or any
Related Document shall have occurred and be continuing; or
(cc)    Receipt of notice that any of the Bonds has become subject to a
mandatory redemption or special mandatory redemption pursuant to the terms of
the Indenture.
Section 7.2.    Remedies. Upon the occurrence of any Event of Default that is
continuing, the Administrative Agent may, and at the request of the Required
Banks shall, exercise any one or more or all of the following rights and
remedies in addition to any other remedies herein or by law provided:
(a)    by written notice to the Applicant require that the Applicant immediately
prepay to the Administrative Agent for the account of the Banks in immediately
available funds an amount equal to the Available Amount (such amounts to be held
by the

48



--------------------------------------------------------------------------------

Execution Version



Administrative Agent for the benefit of the Banks as collateral security for the
Obligations), provided, however, that in the case of an Event of Default
described in Section 6.1(e), such prepayment Obligations shall automatically
become immediately due and payable without any notice (unless the coming due of
such Obligations is waived by the Required Banks in writing);
(b)    by notice to the Applicant, declare all Obligations to be, and such
amounts shall thereupon become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Applicant, provided that upon the occurrence of an Event of Default under
Section 6.1(e) hereof such acceleration shall automatically occur (unless such
automatic acceleration is waived by the Required Banks in writing);
(c)    pursue any rights and remedies it may have under the Related Documents;
(d)    pursue any other action available at law or in equity; or
(e)    give notice of the occurrence of an Event of Default to the Trustee,
directing the Trustee to effect an acceleration of the Bonds pursuant to Section
902 of the Indenture, thereby causing the Letter of Credit to expire 15 days
thereafter.
Section 7.3.    Remedies Cumulative. All remedies contained in this Agreement
and any Related Document or by law afforded, including any remedies as subrogee,
shall be cumulative and all shall be available to the Issuing Bank until the
Obligations have been paid in full.
Article VIII    
The Administrative Agent
Section 8.1.    The Agency. Each of the Banks and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers hereunder as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto, and the Administrative Agent hereby accepts such appointment subject to
the terms hereof.
Section 8.2.    The Administrative Agent Individually. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Bank as any other Bank and may exercise the same as though it were
not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Applicant or any of its Subsidiaries or other Affiliates as if it were not
the Administrative Agent hereunder.
Section 8.3.    Limitation of Liability. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether an
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers,

49



--------------------------------------------------------------------------------

Execution Version



except discretionary rights and powers expressly contemplated herein that the
Administrative Agent is required to exercise in writing as directed by the
Required Banks (or such other number or percentage of the Banks as shall be
necessary under the circumstances as provided in Section 8.9), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Applicant or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Banks (or
such other number or percentage of the Banks as shall be necessary under the
circumstances as provided in Section 8.9),) or in the absence of its own gross
negligence or willful misconduct as determined in a final, non-appealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
deemed not to have knowledge of any Event of Default unless and until written
notice thereof is given to the Administrative Agent by the Applicant or a Bank,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Related Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Related Document, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Related
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Related Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any
Related Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 8.4.    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Applicant), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 8.5.    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Section 8.6.    Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section, the
Administrative Agent may resign at any time by notifying the Banks and the
Applicant. Upon any such resignation, the Required Banks shall have the right,
in consultation with the Applicant (unless an Event of Default shall be

50



--------------------------------------------------------------------------------

Execution Version



continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Banks and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the Banks,
appoint a successor Administrative Agent which shall be a commercial bank or an
Affiliate of any such commercial bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Applicant to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Applicant and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Sections 8.3, 8.5 and 8.15 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Section 8.7.    Non-Reliance on Administrative Agent. Each Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or related agreement or any document furnished hereunder.
Section 8.8.    Enforcement. The Banks are not partners or co-venturers, and no
Bank shall be liable for the acts or omissions of, or (except as otherwise set
forth herein in case of the Administrative Agent) authorized to act for, any
other Bank. The Administrative Agent shall have the exclusive right on behalf of
the Banks to enforce the payment of the principal of and interest on any
Liquidity Advance after the date such principal or interest has become due and
payable pursuant to the terms of this Agreement.


Article IX    
Miscellaneous
Section 9.1.    No Deductions; Increased Costs; Break Funding Payments.
(a)    (i)    If any Change in Law shall:
(1)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Bank (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;

51



--------------------------------------------------------------------------------

Execution Version



(2)    impose on any Bank or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Advances or ABR Advances made by such Bank or the Letter of Credit or
participation therein; or
(3)    subject any Recipient to any Taxes (other than (1) Indemnified Taxes and
(2) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Bank or such other Recipient of making or maintaining any Liquidity Advance or
of maintaining its obligation to make any such Liquidity Advance or to increase
the cost to such Bank, the Issuing Bank or such other Recipient of participating
in, issuing or maintaining the Letter of Credit or to reduce the amount of any
sum received or receivable by such Bank, the Issuing Bank or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Applicant will pay to such Bank, the Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such Bank,
the Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(ii)    If any Bank or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Bank’s or the Issuing Bank’s capital or on
the capital of such Bank’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Liquidity Advances made by, or
participations in the Letter of Credit held by, such Bank, or the Letter of
Credit issued by the Issuing Bank, to a level below that which such Bank or the
Issuing Bank or such Bank’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Bank’s or
the Issuing Bank’s policies and the policies of such Bank’s or the Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the Applicant will pay to such Bank or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such Bank
or the Issuing Bank or such Bank’s or the Issuing Bank’s holding company for any
such reduction suffered.
(iii)    A certificate of a Bank or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Bank or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (i) or (ii) of this
subsection (b) shall be delivered to the Applicant and shall be conclusive
absent manifest error. The Applicant shall pay such Bank or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10
Business Days after receipt thereof.
(iv)    Failure or delay on the part of any Bank or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Bank’s or the Issuing Bank’s right to demand such compensation; provided, that
the Applicant shall not be required to compensate a Bank or the Issuing Bank
pursuant to this subsection (b) for

52



--------------------------------------------------------------------------------

Execution Version



any increased costs or reductions incurred more than 90 days prior to the date
that such Bank or the Issuing Bank, as the case may be, notifies the Applicant
of the Change in Law giving rise to such increased costs or reductions and of
such Bank’s or the Issuing Bank’s intention to claim compensation therefor;
provided, further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.
(b)    If any payment of principal of any Eurodollar Advance is made by the
Applicant to or for the account of a Bank other than on the last day of the
Interest Period applicable thereto, as a result of a payment or a conversion
pursuant to Sections 2.3(d), 2.3(e) or 2.15, as a result of an Event of Default
or for any other reason, or by an assignee or the Applicant to a Bank other than
on the last day of the Interest Period for such Eurodollar Advance upon an
assignment of rights and obligations under this Agreement pursuant to Section
8.7, the Applicant shall, upon demand by such Bank (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Bank any amounts required to compensate such Bank for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or conversion, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Bank to fund or
maintain such Eurodollar Advance.
Section 9.2.    Right of Setoff; Other Collateral.
(a)    Upon the occurrence and during the continuance of an Event of Default,
each Bank is hereby authorized at any time and from time to time without notice
to the Applicant (any such notice being expressly waived by the Applicant), and
to the fullest extent permitted by law, to setoff, to exercise any banker’s lien
or any right of attachment and apply any and all balances, credits, deposits
(general or special, time or demand, provisional or final), accounts or monies
at any time held and other indebtedness at any time owing by such Bank to or for
the account of the Applicant (irrespective of the currency in which such
accounts, monies or indebtedness may be denominated and such Bank is authorized
to convert such accounts, monies and indebtedness into United States dollars)
against any and all of the Obligations of the Applicant, whether or not such
Bank shall have made any demand for any amount owing to such Bank by the
Applicant.
(b)    The rights of the Banks under this Section 8.2 are in addition to, in
augmentation of, and, except as specifically provided in this Section 8.2, do
not derogate from or impair, other rights and remedies (including, without
limitation, other rights of setoff) which the Banks may have.
Section 9.3.    Indemnity; Expenses.
(a)    The Applicant shall indemnify and hold harmless the Administrative Agent,
the Issuing Bank, each Bank, their respective affiliates and correspondents and
each of their respective directors, officers, employees, advisors and agents
(each such party, an “Indemnified Person”) from and against any and all claims,
suits, judgments, costs, losses, fines, penalties, damages, liabilities, and
expenses, including expert witness fees and reasonable legal fees, charges and
disbursements of any counsel (including in-house counsel fees and allocated
costs) for any

53



--------------------------------------------------------------------------------

Execution Version



Indemnified Person (“Costs”), arising out of, in connection with, or as a result
of: (i) the Letter of Credit or any pre-advice of its issuance; (ii) any
transfer, sale, delivery, surrender, or endorsement of any Drawing Document at
any time(s) held by any Indemnified Person in connection with the Letter of
Credit; (iii) any action or proceeding arising out of or in connection with the
Letter of Credit, this Agreement or any Related Document (whether
administrative, judicial or in connection with arbitration, and whether or not
such action or proceeding is brought by the Applicant or its equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory, and regardless of whether any Indemnified Person is a
party thereto), including any action or proceeding to compel or restrain any
presentation or payment under the Letter of Credit, or for the wrongful dishonor
of or honoring a presentation under the Letter of Credit; (iv) any independent
undertakings issued by the beneficiary of the Letter of Credit; (v) any
unauthorized communication or instruction (whether oral, telephonic, written,
telegraphic, facsimile or electronic) (each an “Instruction”) (x) received
pursuant to the express terms of the Letter of Credit or (y) any other
Instruction regarding the Letter of Credit or error in computer transmission
that the Indemnified Person reasonably believed to be authorized; (vi) an
adviser, confirmer or other nominated person that was not authorized by the
Issuing Bank seeking to be reimbursed, indemnified or compensated; (vii) any
third party seeking to enforce the rights of an applicant, beneficiary,
nominated person, transferee, assignee of proceeds of the Letter of Credit;
(viii) the fraud, forgery or illegal action of parties other than an Indemnified
Person; (ix) the enforcement against the Applicant of this Agreement or any
rights or remedies under or in connection with this Agreement, a Related
Document or the Letter of Credit; (x) the Issuing Bank honoring any presentation
upon or during the continuance of any Event of Default or for which the
Applicant is unable or unwilling to make any payment to the Administrative
Agent, the Issuing Bank or any Bank as required under this Agreement or any
Related Document; (xi) the acts or omissions, whether rightful or wrongful, of
any present or future de jure or de facto governmental or regulatory authority
or cause or event beyond the control of such Indemnified Person; or (xii) the
use of proceeds of any LC Disbursement, in each case, including that resulting
from the Administrative Agent’s, the Issuing Bank’s or such Indemnified Person’s
own negligence, provided, however, that such indemnity shall not be available to
any Person claiming indemnification under (i) through (xii) above to the extent
that such Costs are found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted directly from the gross negligence or
willful misconduct of an Indemnified Person. If and to the extent that the
obligations of the Applicant under this paragraph are unenforceable for any
reason, Applicant shall make the maximum contribution to the Costs permissible
under applicable law. This Section 8.3(a) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.
(b)    To the extent that the Applicant fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under
paragraph (a) of this Section 8.3, each Bank severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Bank’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such.

54



--------------------------------------------------------------------------------

Execution Version



(c)    The Applicant shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation, execution, delivery and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of the
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Bank, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Bank (which, in the case of the
Banks (other than JPMorgan) shall be limited to one counsel and, if reasonably
necessary, one regulatory counsel and one local counsel in any relevant
jurisdiction and additional counsel if, in the opinion of any Bank,
representation by all Banks by one counsel would be inappropriate due to the
existence of an actual or potential conflict of interest)), in connection with
the enforcement or protection of its rights in connection with this Agreement
and any other Credit Document, including its rights under this Section, or in
connection with the Liquidity Advances made hereunder or the Letter of Credit,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Liquidity Advances or the
Letter of Credit.
Section 9.4.    Obligations Absolute. The obligations of the Applicant under
this Agreement shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances whatsoever, including, without limitation: (i) any lack of
validity, enforceability or legal effect of this Agreement or any Related
Document, or any term or provision herein or therein; (ii) payment against
presentation of any draft, demand or claim for payment under the Letter of
Credit or other document presented for purposes of drawing under the Letter of
Credit (a “Drawing Document”) that does not comply in whole or in part with the
terms of the Letter of Credit or which proves to be fraudulent, forged or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, or which is signed, issued or presented by a Person (or a
transferee of such Person) purporting to be a successor or transferee of the
beneficiary of the Letter of Credit; (iii) the Administrative Agent or any Bank
or any of their respective branches or affiliates being the beneficiary of the
Letter of Credit; (iv) the Issuing Bank or any correspondent honoring a drawing
against a Drawing Document up to the amount available under the Letter of Credit
even if such Drawing Document claims an amount in excess of the amount available
under the Letter of Credit; (v) the existence of any claim, set-off, defense or
other right that the Applicant or any other Person may have at any time against
any beneficiary, any assignee of proceeds, the Administrative Agent, any Bank or
any other Person; (vi) the Issuing Bank or any correspondent having previously
paid against fraudulently signed or presented Drawing Documents (whether or not
the Applicant shall have reimbursed the Issuing Bank for such drawing); and
(vii) any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing, that might, but for this paragraph, constitute
a legal or equitable defense to or discharge of, or provide a right of set-off
against, the Applicant’s obligations hereunder (whether against the
Administrative Agent, any Bank, the beneficiary or any other Person); provided,
however, that subject to Section 8.5 hereof, the foregoing shall not exculpate
the Issuing Bank from such liability to the Applicant as

55



--------------------------------------------------------------------------------

Execution Version



may be finally judicially determined in an independent action or proceeding
brought by the Applicant against the Issuing Bank following payment of the
Applicant’s obligations under this Agreement.
Section 9.5.    Liability of the Issuing Bank.
(a)    The liability of the Issuing Bank (or any other Indemnified Person)
under, in connection with and/or arising out of this Agreement, any Related
Document or the Letter of Credit (or any pre-advice), regardless of the form or
legal grounds of the action or proceeding, shall be limited to any direct
damages suffered by the Applicant that are caused directly by the Issuing Bank’s
or another Indemnified Person’s gross negligence or willful misconduct, as
determined in a final, non-appealable judgment by a court of competent
jurisdiction, in (i) honoring a presentation that does not at least
substantially comply with the Letter of Credit, (ii) failing to honor a
presentation that strictly complies with the Letter of Credit or (iii) retaining
Drawing Documents presented under the Letter of Credit. In no event shall the
Issuing Bank be deemed to have failed to act with due diligence or reasonable
care if the Issuing Bank’s conduct is in accordance with Standard Letter of
Credit Practice or in accordance with this Agreement. The Applicant’s aggregate
remedies against the Issuing Bank (or any other Indemnified Person) for
wrongfully honoring a presentation under the Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by the Applicant to the Issuing Bank in respect of an honored
presentation under the Letter of Credit, plus interest. Notwithstanding anything
to the contrary herein, the Issuing Bank and the other Indemnified Persons shall
not, under any circumstances whatsoever, be liable for any punitive,
consequential, indirect or special damages or losses regardless of whether the
Issuing Bank or any Indemnified Person shall have been advised of the
possibility thereof or of the form of action in which such damages or losses may
be claimed. The Applicant shall take action to avoid and mitigate the amount of
any damages claimed against the Issuing Bank or any Indemnified Person,
including by enforcing its rights in the underlying transaction. Any claim by
the Applicant for damages under or in connection with this Agreement, any
Related Document or the Letter of Credit shall be reduced by an amount equal to
the sum of (i) the amount saved by the Applicant as a result of the breach or
alleged wrongful conduct and (ii) the amount of the loss that would have been
avoided had the Applicant mitigated damages.
(b)     [Reserved].
(c)    Without limiting any other provision of this Agreement, the Issuing Bank
and each other Indemnified Person (if applicable), shall not be responsible to
the Applicant for, and the Issuing Bank’s rights and remedies against the
Applicant and the Applicant’s obligation to reimburse the Issuing Bank shall not
be impaired by: (i) honor of a presentation under the Letter of Credit which on
its face substantially complies with the terms of the Letter of Credit;
(ii) honor of a presentation of any Drawing Documents which appear on their face
to have been signed, presented or issued (X) by any purported successor or
transferee of any beneficiary or other party required to sign, present or issue
the Drawing Documents or (Y) under a new name of the beneficiary;
(iii) acceptance as a draft of any written or electronic demand or request for
payment under the Letter of Credit, even if nonnegotiable or not in the form of
a draft, and may disregard any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit; (iv) the identity or
authority of any presenter or signer of any Drawing Document or the form,

56



--------------------------------------------------------------------------------

Execution Version



accuracy, genuineness, or legal effect of any presentation under the Letter of
Credit or of any Drawing Documents; (v) disregard of any non-documentary
conditions stated in the Letter of Credit; (vi) acting upon any Instruction
which it, in Good Faith, believes to have been given by a Person or entity
authorized to give such Instruction; (vii) any errors, omissions, interruptions
or delays in transmission or delivery of any message, advice or document
(regardless of how sent or transmitted) or for errors in interpretation of
technical terms or in translation; (viii) any delay in giving or failing to give
any notice; (ix) any acts, omissions or fraud by, or the solvency of, any
beneficiary, any nominated Person or any other Person; (x) any breach of
contract between the beneficiary and the Applicant or any of the parties to the
underlying transaction; (xi) assertion or waiver of any provision of the ISP
which primarily benefits an issuer of a letter of credit, including, any
requirement that any Drawing Document be presented to it at a particular hour or
place; (xii) payment to any paying or negotiating bank (designated or permitted
by the terms of the Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice;
(xiii) dishonor of any presentation upon or during any Event of Default or for
which the Applicant is unable or unwilling to reimburse or indemnify the Issuing
Bank (provided that the Applicant acknowledges that if the Issuing Bank shall
later be required to honor the presentation, the Applicant shall be liable
therefor in accordance with Article II hereof); and (xiv) acting or failing to
act as required or permitted under Standard Letter of Credit Practice. For
purposes of this Section 8.5(c), “Good Faith” means honesty in fact in the
conduct of the transaction concerned.
(d)    The Applicant shall notify the Administrative Agent and the Issuing Bank
of (i) any noncompliance with any Instruction, any other irregularity with
respect to the text of the Letter of Credit or any amendment thereto or any
claim of an unauthorized, fraudulent or otherwise improper Instruction, within
five (5) Business Days of the Applicant’s receipt of (A) a copy of the Letter of
Credit or amendment or (B) knowledge of such noncompliance or claim, and
(ii) any objection the Applicant may have to the Issuing Bank’s honor or
dishonor of any presentation under the Letter of Credit or any other action or
inaction taken or proposed to be taken by the Issuing Bank under or in
connection with this Agreement or the Letter of Credit, within five (5) Business
Days after the Applicant receives notice of the objectionable action or
inaction. The failure to so notify the Issuing Bank within said times shall
discharge the Issuing Bank from any loss or liability that the Issuing Bank
could have avoided or mitigated had it received such notice, to the extent that
the Issuing Bank could be held liable for damages hereunder; provided that the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Applicant to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Applicant to the
extent permitted by applicable law) suffered by the Applicant that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under the Letter of Credit comply with the terms
thereof; provided, further, that, if the Applicant shall not provide such notice
to the Issuing Bank within five (5) Business Days of the date of receipt in the
case of clause (i) or ten (10) Business Days from the date of receipt in the
case of clause (ii), the Issuing Bank shall have no liability whatsoever for
such noncompliance, irregularity, action or inaction and the Applicant shall be
precluded from raising such noncompliance, irregularity or objection as a
defense or claim against Issuing Bank.
Section 9.6.    Participants.

57



--------------------------------------------------------------------------------

Execution Version



(a)    Any Bank may, without the consent of the Applicant, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Bank’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the LC Disbursements owing to it);
provided that (i) such Bank’s obligations under this Agreement shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Applicant, the
Administrative Agent, the Issuing Bank and the other Banks shall continue to
deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement. Any agreement or instrument pursuant to
which a Bank sells such a participation shall provide that such Bank shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Bank will not, without the consent
of the Participant, agree to any amendment, modification or waiver described in
Section 8.9(i) that affects such Participant. Subject to Section 8.6(b), the
Applicant agrees that each Participant shall be entitled to the benefits of
Sections 8.1 and 8.15 (subject to the requirements and limitations therein) to
the same extent as if it were a Bank and had acquired its interest by assignment
pursuant to Section 8.7. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 8.2 as though it were a Bank,
provided such Participant agrees to be subject to Section 2.5(b) as though it
were a Bank.
(b)    Notwithstanding anything to the contrary in this Agreement, a Participant
shall not be entitled to receive any greater payment under Section 8.1 or 8.15
than the applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Applicant’s prior written consent. A
Participant that would be a Non-U.S. Bank if it were a Bank shall not be
entitled to the benefits of Section 8.15 unless the Applicant is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Applicant, to comply with Section 8.15 as though it were a Bank.
Each Bank that sells a participation shall, acting solely for this purpose as an
agent of the Applicant, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
Section 9.7.    Assignment and Assumption.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank), except that
(i) the Applicant may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Bank (and any attempted assignment or transfer by the Applicant
without such consent shall be null and void) and (ii) no Bank may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective

58



--------------------------------------------------------------------------------

Execution Version



successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank), Participants (to the extent provided in Section 8.6) and, to the extent
expressly contemplated hereby, each of the Administrative Agent’s, the Issuing
Bank’s and the Banks’ Affiliates and the respective directors, officers,
employees, agents, advisors and representatives of the Administrative Agent, the
Issuing Bank and the Banks and their respective Affiliates) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Subject to the conditions set forth in paragraph (b)(ii) below, any Bank
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Liquidity Advances at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld)
of:
(i)    the Applicant (provided that the Applicant shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof); provided, further, that no consent of the Applicant
shall be required for an assignment to a Bank, an Affiliate of a Bank, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
(ii)    the Administrative Agent; and
(iii)    the Issuing Bank.
(c)    Assignments shall be subject to the following additional conditions:
(i)    except in the case of an assignment to a Bank or an Affiliate of a Bank
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Bank’s Commitment or Liquidity Advance, the amount of the Commitment
or Liquidity Advances of the assigning Bank subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Applicant and the Administrative Agent otherwise
consent, provided that no such consent of the Applicant shall be required if an
Event of Default has occurred and is continuing;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Bank’s rights and
obligations in respect of its Commitment or Liquidity Advances;
(iii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning Bank
or the assignee Bank or shared between such Banks; and

59



--------------------------------------------------------------------------------

Execution Version



(iv)    the assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an administrative questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Applicant and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 8.7(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.
“Ineligible Institution” means (a) a natural person, (b) the Applicant, any of
its Subsidiaries or any of its Affiliates, or (c) a company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural person
or relative(s) thereof.
(d)    Subject to acceptance and recording thereof pursuant to paragraph (f) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 8.1, 8.3 and 8.15 and
be bound by Sections 8.20 and 8.21). Any assignment or transfer by a Bank of
rights or obligations under this Agreement that does not comply with this
Section 8.7 shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with
Section 8.6.
(e)    The Administrative Agent, acting for this purpose as an agent of the
Applicant, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitment of, and principal amount (and stated
interest) of the Liquidity Advances, each Bank pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Applicant, the Administrative Agent, the Issuing
Bank and the Banks shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Bank hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Applicant, the Issuing Bank and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.
(f)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Bank and an assignee, the assignee’s completed administrative
questionnaire (unless the

60



--------------------------------------------------------------------------------

Execution Version



assignee shall already be a Bank hereunder), the processing and recordation fee
referred to in paragraph (c) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Bank or the
assignee shall have failed to make any payment required to be made by it
pursuant to Sections 2.2(b), 2.5 or 8.3(b), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(g)    Any Bank may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Bank from any of its
obligations hereunder or substitute any such pledgee or assignee for such Bank
as a party hereto.
Section 9.8.    Survival of this Agreement. All covenants, agreements,
representations and warranties made in this Agreement shall survive the issuance
by the Issuing Bank of the Letter of Credit and shall continue in full force and
effect so long as the Letter of Credit shall be unexpired or any Obligations,
other than any Obligations pursuant to Sections 8.1, 8.3 or 8.15, shall be
outstanding and unpaid after the termination of this Agreement. The obligation
of the Applicant to reimburse the Administrative Agent and the Banks pursuant to
Sections 8.1, 8.3 and 8.15 hereof and the obligations of the parties pursuant to
Sections 8.20 and 8.21 hereof shall survive the payment of the Bonds and
termination of this Agreement.
Section 9.9.    Modification of this Agreement. No amendment, modification or
waiver of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by the Administrative Agent, the Required Banks
and the Applicant and no amendment, modification or waiver of any provision of
the Letter of Credit, and no consent to any departure by the Applicant
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Issuing Bank. Any such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on the Applicant in any case shall entitle the Applicant to any other
or further notice or demand in the same, similar or other circumstances.
Notwithstanding the foregoing, no such amendment, modification or waiver shall
(i) increase the Commitment of any Bank without the written consent of such
Bank, (ii) reduce or forgive the principal amount of any LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Bank affected thereby,
(iii) postpone any scheduled date of payment of the principal amount of any LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the Stated Expiration Date, without the written consent of
each Bank affected thereby, (iv) change Section 2.5(b) in a manner that would
alter the manner in which payments are shared, without the written consent of
each Bank, (v) change any of the provisions of this Section or the definition of
“Required Banks” required to waive, amend

61



--------------------------------------------------------------------------------

Execution Version



or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Bank; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be.
Section 9.10.    Waiver of Rights by the Banks. No course of dealing or failure
or delay on the part of the Administrative Agent or any Bank in exercising any
right, power or privilege hereunder or under the Letter of Credit shall operate
as a waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise or the exercise of any other right or privilege. The
rights of the Issuing Bank under the Letter of Credit and the rights of the
Administrative Agent, the Issuing Bank and the Banks under this Agreement are
cumulative and not exclusive of any rights or remedies that the Administrative
Agent, the Issuing Bank or the Banks would otherwise have.
Section 9.11.    Severability. In case any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 9.12.    Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.
Section 9.13.    Notices.        


(a)    Any communication or notice to be given hereunder will be duly given when
delivered in writing or by telecopy to a party at its address as indicated below
or such other address as such party may specify in a notice to each other party
hereto. A communication or notice given pursuant to this Section 8.13 shall be
addressed:
If to JPMorgan, to
JPMorgan Chase Bank, N.A.
10 S Dearborn St.
Mail code IL1-0090
Chicago, IL 60603
Facsimile No.: (312) 732-1762
Telephone No.: (312) 732-4441
Attention: Justin Martin
E-mail: justin.2.martin@jpmorgan.com


With a copy to the
JPMorgan Chase Bank, N.A.

Administrative Agent:
10 S Dearborn St.
Mail code IL1-0874
Chicago, IL 60603



62



--------------------------------------------------------------------------------

Execution Version



Facsimile No.: (312) 732-1762
Telephone No.: (312) 732-4441
Attention: Justin Martin
E-mail: justin.2.martin@jpmorgan.com



With a copy to the Issuing
JPMorgan Chase Bank, N.A.

Bank, Standby Letter of
131 South Dearborn

Credit Unit:
5th Floor, Mail Code IL1-0236

Standby Letter of Credit Unit
Chicago, IL 60603-5506
Facsimile No.: (312) 954-6163
Telephone No.: (800) 634-1969
Attention:    Standby Service Unit
If to the Applicant, to
South Jersey Industries, Inc.
One South Jersey Plaza
Folsom, NJ 08037

Facsimile No.: (609) 561-8225
Telephone No.: (609) 561-9000 x4143
Attention: Ann T. Anthony
E-mail: aanthony@sjindustries.com


If to the Trustee, to
TD Bank, National Association
1006 Astoria Blvd
Cherry Hill, NJ 08034
Phone: 856/685-5107
Fax: 856/685-5267
Attention: David C. Leondi, Vice President

If to any other Bank, to its address or facsimile number set forth on Schedule
II hereto.


(b)    Unless otherwise provided to the contrary herein, any notice which is
required to be given in writing pursuant to the terms of this Agreement may be
given by telecopy.
(c)    Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(d)    Notices and other communications to the Banks and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant

63



--------------------------------------------------------------------------------

Execution Version



to Article II unless otherwise agreed by the Administrative Agent and the
applicable Bank. The Administrative Agent or the Applicant may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(e)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(f)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(g)    Electronic Systems.
The Applicant agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Banks by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.


Any Electronic System used by the Administrative Agent is provided “as is” and
“as available.” The Agent Parties do not warrant the adequacy of such Electronic
Systems and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Affiliates and the respective directors, officers,
employees, agents, advisors and representatives of the Administrative Agent and
its Affiliates (collectively, the “Agent Parties”) have any liability to the
Applicant, any Bank, the Issuing Bank or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Applicant or the Administrative
Agent’s transmission of Communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the
Applicant pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Bank or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

64



--------------------------------------------------------------------------------

Execution Version





Section 9.14.    Successors and Assigns. Whenever in this Agreement any Bank is
referred to, such reference shall be deemed to include the successors and
assigns of such Bank and all covenants, promises and agreements by or on behalf
of the Applicant which are contained in this Agreement shall inure to the
benefit of such successors and assigns. The rights and duties of the Applicant
hereunder, however, may not be assigned or transferred, except as specifically
provided in this Agreement or with the prior written consent of the
Administrative Agent and each Bank, and all obligations of the Applicant
hereunder shall continue in full force and effect notwithstanding any assignment
by the Applicant of any of its rights or obligations under any of the Related
Documents or any entering into, or consent by the Applicant to, any supplement
or amendment to any of the Related Documents.
Section 9.15.    Taxes and Expenses.
(a)    Withholding of Taxes; Gross-Up. Each payment by the Applicant under this
Agreement or any Related Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Applicant shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding had been
made.
(b)    Payment of Other Taxes by the Applicant. The Applicant shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Applicant to a Governmental Authority,
the Applicant shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Applicant. The Applicant shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with this Agreement and the Related Documents (including amounts
payable under this Section 8.15(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 8.15(d) shall be paid within ten (10) days
after the Recipient delivers to the Applicant a certificate stating the amount
of any Indemnified Taxes so payable by such Recipient. Such certificate shall be
conclusive of the amount so payable absent manifest error. Such Recipient shall
deliver a copy of such certificate to the Administrative Agent. In the case of
any Bank making a claim under this Section 8.15(d) on behalf of any of its
beneficial owners, an indemnity payment under this Section 8.15(d) shall be due
only to the extent that such Bank is able to establish that, with respect to the
applicable Indemnified Taxes, such beneficial

65



--------------------------------------------------------------------------------

Execution Version



owners supplied to the applicable Persons such properly completed and executed
documentation necessary to claim any applicable exemption from, or reduction of,
such Indemnified Taxes.
(e)    Indemnification by the Banks. Each Bank shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Applicant has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Applicant to do so) and the Applicant for any Excluded Taxes,
in each case attributable to such Bank that are paid or payable by the
Administrative Agent or the Applicant (as applicable) in connection with this
Agreement or any Related Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes or Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 8.15(e) shall be paid within ten (10) days
after the Administrative Agent or the Applicant (as applicable) delivers to the
applicable Bank a certificate stating the amount of Taxes or Excluded Taxes so
paid or payable by the Administrative Agent or the Applicant (as applicable).
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.
(f)    Status of Banks.
(i)    Any Bank that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement or
any Related Document shall deliver to the Applicant and the Administrative
Agent, at the time or times prescribed by law or reasonably requested by the
Applicant or the Administrative Agent, such properly completed and executed
documentation prescribed by law or reasonably requested by the Applicant or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Bank, if requested by the
Applicant or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Applicant or the Administrative
Agent as will enable the Applicant or the Administrative Agent to determine
whether or not such Bank is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 8.15(f)(ii)(1) through (6) below) shall not be required if in the Bank’s
reasonable judgment such completion, execution or submission would subject such
Bank to any material unreimbursed cost or expense (or, in the case of a Change
in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Bank. Upon the
reasonable request of the Applicant or the Administrative Agent, any Bank shall
update any form or certification previously delivered pursuant to this Section
8.15(f). If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Bank, such Bank shall promptly (and in any event within ten (10) days after
such expiration, obsolescence or inaccuracy) notify the Applicant and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

66



--------------------------------------------------------------------------------

Execution Version



(ii)    Without limiting the generality of the foregoing, if the Applicant is a
U.S. Person, any Bank with respect to the Applicant shall, if it is legally
eligible to do so, deliver to the Applicant and the Administrative Agent (in
such number of copies reasonably requested by the Applicant and the
Administrative Agent) on or prior to the date on which such Bank becomes a party
hereto, duly completed and executed copies of whichever of the following is
applicable:
(1)    in the case of a Bank that is a U.S. Person, IRS Form W-9 certifying that
such Bank is exempt from U.S. Federal backup withholding tax;
(2)    in the case of a Non-U.S. Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any Related Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement or any Related Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(3)    in the case of a Non-U.S. Bank for whom payments under this Agreement or
any Related Document constitute income that is effectively connected with such
Bank’s conduct of a trade or business in the United States, IRS Form W-8ECI;
(4)    in the case of a Non-U.S. Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (x) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and (y) a certificate substantially in the
form of Exhibit C-1, C-2, C-3 or C-4, as applicable (a “U.S. Tax Certificate”)
to the effect that such Bank is not (a) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Applicant within
the meaning of Section 881(c)(3)(B) of the Code, (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;
(5)    in the case of a Non-U.S. Bank that is not the beneficial owner of
payments made under this Agreement or any Related Document (including a
partnership or a participating Bank) (x) an IRS Form W-8IMY on behalf of itself
and (y) the relevant forms prescribed in clauses (1), (2), (3), (4) and (5) of
this paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Bank;
provided, however, that if the Bank is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Bank may provide a U.S. Tax Certificate on behalf of such
partners; or

67



--------------------------------------------------------------------------------

Execution Version



(6)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Applicant or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Bank under this Agreement or any Related
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Bank were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Bank has or has not complied with such Bank’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 8.15(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 8.15 (including
additional amounts paid pursuant to this Section 8.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made by the Applicant under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 8.15(g), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this Section 8.15(g) to the extent such payment would place
such indemnified party in a less favorable position (on a net after-Tax basis)
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
Section 8.15(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.
(h)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the First Amendment Effective Date, the Applicant and the
Administrative Agent shall treat (and the Banks hereby authorize the
Administrative Agent to treat) this Agreement and any Related Document as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

68



--------------------------------------------------------------------------------

Execution Version



Section 9.16.    Headings. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
Section 9.17.    [Reserved].
Section 9.18.    Entire Agreement. This Agreement constitute the entire
understanding of the parties with respect to the subject matter thereof and any
prior agreements, whether written or oral, with respect thereto are superseded
hereby.
Section 9.19.    Government Regulations.    The Applicant shall (a) ensure that
(i) no Person who owns a controlling interest in or otherwise controls the
Applicant and (ii) no Subsidiary of the Applicant, in each case, is or shall be
listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, that prohibits
or limits the Banks from making any advance or extension of credit to Applicant
or from otherwise conducting business with the Applicant and (b) ensure that the
Bond proceeds shall not be used to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto.
Further, the Applicant shall comply, and cause any of its subsidiaries to
comply, with all applicable Bank Secrecy Act (“BSA”) laws and regulations, as
amended. The Applicant agrees to provide documentary and other evidence of the
Applicant's identity as may be reasonably requested by any Bank at any time to
enable such Bank to verify the Applicant's identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.
Section 9.20.    Submission to Jurisdiction; Waiver of Jury Trial. Each party
hereto hereby submits to the nonexclusive jurisdiction of any state or Federal
court located in the Borough of Manhattan, City of New York, State of New York
for purposes of all legal proceedings arising out of or relating to this
Agreement, the other Related Documents or the transactions contemplated hereby
or thereby. Each party hereto irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum. Each party hereto hereby irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or relating to any Related Document
or the transactions contemplated thereby.
Section 9.21.    Confidentiality. The Administrative Agent and each Bank agree
(on behalf of themselves and each of their Affiliates, directors, officers,
employees and representatives) to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all non-public information
provided to them by the Applicant or any Subsidiary in connection with this
Agreement and neither the Administrative Agent, any Bank nor any of their
Affiliates, directors, officers, employees and representatives shall use any
such information for any purpose or in any manner other than pursuant to the
terms contemplated by this Agreement, except to the extent such information
(a) was or becomes generally available to the public other than as a result of a
disclosure by the Administrative Agent or any Bank, or (b) was or becomes
available on a non-confidential basis from a source other than the Applicant,
provided that such source is not bound by a confidentiality agreement with the
Applicant known to the Administrative Agent or the affected

69



--------------------------------------------------------------------------------

Execution Version



Bank; provided that nothing herein shall limit the disclosure of any such
information (i) to the extent required by statute, rule, regulation or judicial
process; (ii) to counsel for the Administrative Agent or any Bank; (iii) to bank
examiners, auditors or accountants; (iv) to the Administrative Agent or any
other Bank; (v) by the Administrative Agent or any Bank to an Affiliate thereof
who is bound by this Section 8.21; provided that any such information delivered
to an Affiliate shall be for the purposes related to the extension of credit
represented by this Agreement and the administration and enforcement thereof and
for no other purpose; (vi) in connection with any litigation relating to
enforcement of the Related Documents or (vii) to any permissible assignee or
participant (or prospective permissible assignee or participant) so long as such
assignee or participant (or prospective assignee or participant) first enters
into a confidentiality agreement with the respective Bank. Each Bank and the
Administrative Agent agree, unless specifically prohibited by applicable law or
court order, to notify the Applicant of any request for disclosure of any such
non-public information (x) by any Governmental Authority or representative
thereof (other than any such request in connection with an examination of such
Bank’s or the Administrative Agent’s financial condition by such Governmental
Authority) or (y) pursuant to legal process.
EACH BANK ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE APPLICANT
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
APPLICANT OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE APPLICANT, THE OTHER PARTIES
TO THE RELATED DOCUMENTS AND THEIR RESPECTIVE RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH BANK REPRESENTS TO THE APPLICANT AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
Section 9.22.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any Related Document or
any syndication of the credit facility provided hereunder), the Applicant
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent and the Banks are
arm’s-length commercial transactions between the Applicant and its Affiliates,
on the one hand, and the Administrative Agent and the Banks and their
Affiliates, on the other hand, (B) the Applicant has

70



--------------------------------------------------------------------------------

Execution Version



consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Applicant is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the Related Documents; (ii) (A) the Administrative
Agent, each Bank, and the Applicant each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any other party hereto, any Affiliates of any other party hereto or any
other Person and (B) none of the Administrative Agent, any Bank or the Applicant
has any obligation to each other or to their respective Affiliates with respect
to the transactions contemplated hereby except, in the case of a Bank, those
obligations expressly set forth herein and in the Related Documents; and
(iii) the Administrative Agent and each of the Banks and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Applicant and its Affiliates, and
neither the Administrative Agent nor any Bank or any of their Affiliates has any
obligation to disclose any of such interests to the Applicant or its Affiliates.
To the fullest extent permitted by law, the Administrative Agent, each Bank and
the Applicant hereby waive and release any claims that they may have against
each of the Banks and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. Each of the Administrative Agent and the Banks
acknowledge and agree that it has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.
Section 9.23.    Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Sections 3.1 and 3.2,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed .pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept Electronic Signatures in any
form or format without its prior written consent.
Section 9.24.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Liquidity
Advance, together with all fees, charges and other amounts which are treated as
interest on such Liquidity Advance under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which

71



--------------------------------------------------------------------------------

Execution Version



may be contracted for, charged, taken, received or reserved by the Bank holding
such Liquidity Advance in accordance with applicable law, the rate of interest
payable in respect of such Liquidity Advance hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Liquidity Advance but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Bank in respect of other Liquidity Advances or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Bank.
Section 9.25.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Related Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Related Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Related Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

72



--------------------------------------------------------------------------------

Execution Version







IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written above.
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Issuing Bank
By: _______________________
Name: _______________________
Title: ________________________




--------------------------------------------------------------------------------

Execution Version



Commitment
JPMORGAN CHASE BANK, N.A., as a Bank

$25,462,329
By: _______________________
Name: _______________________
Title: ________________________




--------------------------------------------------------------------------------

Execution Version



SOUTH JERSEY INDUSTRIES, INC., as Applicant

By: _______________________
Name: _______________________
Title: ________________________






